UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 07502 Dreyfus International Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 5/31 Date of reporting period: July 1, 2016-June 30, 2017 Item 1. Proxy Voting Record Dreyfus International Funds, Inc. Dreyfus Emerging Markets Fund ADVANCED SEMICONDUCTOR ENGINEERING INC. Ticker: 2311 Security ID: Y00153109 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: APR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets AES TIETE ENERGIA SA Ticker: TIET4 Security ID: P30641115 Meeting Date: AUG 15, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares for a For For Management Private Placement 2 Amend Article 5 to Reflect Changes in For For Management Capital AIR CHINA LTD. Ticker: 753 Security ID: Y002A6104 Meeting Date: DEC 15, 2016 Meeting Type: Special Record Date: NOV 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Framework Agreement and the For For Management Proposed Annual Caps AIR CHINA LTD. Ticker: 753 Security ID: Y002A6104 Meeting Date: JAN 23, 2017 Meeting Type: Special Record Date: DEC 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Extension of Resolution For For Management Validity Period Relating to the Non-public A Share Issue 2 Approve Extension of Authorization For For Management Validity Period Granted to the Board and the Board's Authorized Persons to Handle All Relevant Matters Relating to the Non-public A Share Issue AIR CHINA LTD. Ticker: 753 Security ID: Y002A6104 Meeting Date: JAN 23, 2017 Meeting Type: Special Record Date: DEC 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Extension of Resolution For For Management Validity Period Relating to the Non-public A Share Issue AIR CHINA LTD. Ticker: 753 Security ID: Y002A6104 Meeting Date: MAR 30, 2017 Meeting Type: Special Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management AIR CHINA LTD. Ticker: 753 Security ID: Y002A6104 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2016 Report of the Board of For For Management Directors 2 Approve 2016 Report of the Board of For For Management Supervisors 3 Approve 2016 Audited Consolidated For For Management Financial Statements 4 Approve 2016 Profit Distribution For For Management 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Approve Issuance of Debt Financing For Against Management Instruments 7 Approve Deloitte Touche Tohmatsu as None For Shareholder International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic and Internal Control Auditor and Authorize the Audit and Risk Management Committee of the Board to Fix Their Remuneration 8.1 Elect Wang Xiaokang as Director and For For Shareholder Authorize Board to Fix His Remuneration 8.2 Elect Liu Deheng as Director and For For Shareholder Authorize Board to Fix His Remuneration ALPEK, S.A.B. DE C.V. Ticker: ALPEK A Security ID: P01703100 Meeting Date: FEB 27, 2017 Meeting Type: Annual Record Date: FEB 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and Cash For For Management Dividends; Approve Maximum Amount for Repurchase of Shares 3 Elect Directors and Chairmen of Audit For Against Management and Corporate Practices Committees; Fix Their Remuneration 4 Appoint Legal Representatives For For Management 5 Approve Minutes of Meeting For For Management ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: 035128206 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Re-elect Sipho Pityana as Director For For Management 1.2 Re-elect Rodney Ruston as Director For For Management 1.3 Re-elect Maria Richter as Director For For Management 2 Elect Sindi Zilwa as Director For For Management 3.1 Re-elect Rhidwaan Gasant as Member of For For Management the Audit and Risk Committee 3.2 Re-elect Michael Kirkwood as Member of For For Management the Audit and Risk Committee 3.3 Re-elect Rodney Ruston as Member of For For Management the Audit and Risk Committee 3.4 Re-elect Albert Garner as Member of For For Management the Audit and Risk Committee 3.5 Re-elect Maria Richter as Member of For For Management the Audit and Risk Committee 3.6 Elect Sindi Zilwa as Member of the For For Management Audit and Risk Committee 4 Reappoint Ernst & Young Inc as For For Management Auditors of the Company 5 Place Authorised but Unissued Shares For For Management under Control of Directors 6 Approve Remuneration Policy For For Management 7 Approve Remuneration of Non-executive For For Management Directors 8 Authorise Repurchase of Issued Share For For Management Capital 9 Approve Deferred Share Plan For For Management 10 Authorise Issue of Ordinary Shares For For Management Pursuant to the Deferred Share Plan 11 Authorise Board to Issue Shares for For For Management Cash 12 Approve Financial Assistance in Terms For For Management of Sections 44 and 45 of the Companies Act 13 Amend Memorandum of Incorporation For For Management 14 Authorise Ratification of Approved For For Management Resolutions ANHUI CONCH CEMENT COMPANY LTD Ticker: 914 Security ID: Y01373102 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2016 Report of the Board of For For Management Directors 2 Approve 2016 Report of the Supervisory For For Management Committee 3 Approve 2016 Audited Financial Reports For For Management Prepared Under the PRC Accounting Standards and International Financial Reporting Standards Respectively 4 Approve KPMG Huazhen LLP as PRC and For For Management Internal Control Auditor, KPMG as International Financial Auditor and Authorize Board to Fix Their Remuneration 5 Approve 2016 Profit Appropriation For For Management Proposal and Declaration of Final Dividend 6 Approve Provision of Guarantee to For For Management Subsidiaries and Joint Venture Entities 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights BANCO DO BRASIL S.A. Ticker: BBAS3 Security ID: P11427112 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2016 2 Approve Allocation of Income For For Management 3.1 Elect Aldo Cesar Martins Braido as For For Management Fiscal Council Member and Ieda Aparecida Moura Cagni as Alternate 3.2 Elect Christianne Dias Ferreira as For For Management Fiscal Council Member and Rafael Rezende Brigolini as Alternate 3.3 Elect Felipe Palmeira Bardella as For For Management Fiscal Council Member and Luiz Fernando Alves as Alternate 3.4 Elect Giorgio Bampi as Fiscal Council For For Management Member and Paulo Roberto Franceschi as Alternate 3.5 Elect Mauricio Graccho de Severiano For For Management Cardoso as Fiscal Council Member and Alexandre Gimenez Neves as Alternate Appointed by Minority Shareholder 3.6 Elect Fiscal Council Member Appointed None Abstain Shareholder by Minority Shareholder 4.1 Elect Daniel Sigelmann as Director For Against Management 4.2 Elect Fabiano Felix do Nascimento as For Against Management Director 4.3 Elect Fabricio da Soller as Director For Against Management 4.4 Elect Julio Cesar Costa Pinto as For Against Management Director 4.5 Elect Odair Lucietto as Director For Against Management 4.6 Elect Paulo Rogerio Caffarelli as For Against Management Director 4.7 Elect Beny Parnes as Director For For Management 4.8 Elect Luiz Serafim Spinola Santos as For For Management Director 4.9 Elect Director Appointed by Minority None Abstain Shareholder Shareholder 5 Approve Remuneration of Fiscal Council For For Management Members 6 Approve Remuneration of Company's For For Management Management 7 Approve Remuneration of Audit For Against Management Committee Members BANCO DO BRASIL S.A. Ticker: BBAS3 Security ID: P11427112 Meeting Date: APR 27, 2017 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Application for membership of For For Management the BM&FBovespa State Governance Program 2 Amend Articles For For Management 3 Approve Bonus Matching Plan For Against Management BANCO ESTADO DO RIO GRANDE DO SUL SA Ticker: BRSR6 Security ID: P12553247 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Mateus Affonso Bandeira as None For Shareholder Director Appointed by Preferred Shareholder 2.1 Elect Massao Fabio Oya as Fiscal None For Shareholder Council Member Appointed by Preferred Shareholder 2.2 Elect Maria Elvira Lopes Gimenez as None For Shareholder Alternate Fiscal Council Member Appointed by Preferred Shareholder BANGKOK BANK PUBLIC CO. LTD Ticker: BBL Security ID: Y0606R119 Meeting Date: APR 12, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous Meeting For For Management 2 Acknowledge Operating Results None None Management 3 Acknowledge Audit Committee Report None None Management 4 Approve Financial Statements For For Management 5 Approve Allocation of Income and For For Management Dividend Payment 6.1 Elect Prachet Siridej as Director For For Management 6.2 Elect Singh Tangtatswas as Director For For Management 6.3 Elect Charn Sophonpanich as Director For For Management 6.4 Elect Arun Chirachavala as Director For For Management 6.5 Elect Chartsiri Sophonpanich as For For Management Director 6.6 Elect Thaweelap Rittapirom as Director For For Management 7.1 Elect Charamporn Jotikasthira as For For Management Director 7.2 Elect Chokechai Niljianskul as Director For For Management 8 Acknowledge Remuneration of Directors None None Management 9 Approve Deloitte Touche Tohmatsu For For Management Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration 10 Other Business For Against Management BANK OF INDIA LTD Ticker: 532149 Security ID: Y06949112 Meeting Date: JUL 14, 2016 Meeting Type: Annual Record Date: JUL 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports BANK OF INDIA LTD Ticker: 532149 Security ID: Y06949112 Meeting Date: AUG 30, 2016 Meeting Type: Special Record Date: AUG 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares on a For For Management Preferential Basis to Government of India BANK OF INDIA LTD Ticker: 532149 Security ID: Y06949112 Meeting Date: MAR 30, 2017 Meeting Type: Special Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity Shares to For For Management Life Insurance Corporation of India on Preferential Basis BANK OF INDIA LTD Ticker: 532149 Security ID: Y06949112 Meeting Date: MAY 04, 2017 Meeting Type: Special Record Date: APR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity Shares to For For Management Government of India (President of India) on Preferential Basis 2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights BARCLAYS AFRICA GROUP LTD Ticker: BGA Security ID: S0850R101 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAY 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 December 2016 2.1 Reappoint Ernst & Young Inc. as For For Management Auditors of the Company with Ernest van Rooyen as the Designated Auditor 2.2 Reappoint KPMG Inc. as Auditors of the For For Management Company with Pierre Fourie as the Designated Auditor 3.1 Re-elect Alex Darko as Director For For Management 3.2 Re-elect Ashok Vaswani as Director For For Management 3.3 Re-elect Francis Okomo-Okello as For For Management Director 3.4 Re-elect Peter Matlare as Director For For Management 3.5 Re-elect Trevor Munday as Director For For Management 3.6 Re-elect Yolanda Cuba as Director For For Management 4.1 Elect Daisy Naidoo as Director For For Management 4.2 Elect Jason Quinn as Director For For Management 4.3 Elect Rene van Wyk as Director For For Management 5.1 Re-elect Alex Darko as Member of the For For Management Group Audit and Compliance Committee 5.2 Re-elect Colin Beggs as Member of the For For Management Group Audit and Compliance Committee 5.3 Re-elect Mohamed Husain as Member of For For Management the Group Audit and Compliance Committee 5.4 Re-elect Paul O'Flaherty as Member of For For Management the Group Audit and Compliance Committee 5.5 Elect Daisy Naidoo as Member of the For For Management Group Audit and Compliance Committee 5.6 Elect Rene van Wyk as Member of the For For Management Group Audit and Compliance Committee 6 Place Authorised but Unissued Shares For For Management under Control of Directors 7 Approve Remuneration Policy For Against Management 8 Approve Remuneration of Non-Executive For For Management Directors 9 Authorise Repurchase of Issued Share For For Management Capital 10 Approve Financial Assistance in Terms For For Management of Section 45 of the Companies Act BHARAT HEAVY ELECTRICALS LTD. Ticker: 500103 Security ID: Y0882L133 Meeting Date: SEP 22, 2016 Meeting Type: Annual Record Date: SEP 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend For For Management 3 Reelect D. Bandyopadhyay as Director For Against Management 4 Reelect Amitabh Mathur as Director For Against Management 5 Authorize Board to Fix Remuneration of For For Management Auditors 6 Approve Remuneration of Cost Auditors For For Management 7 Elect Subrata Biswas as Director For Against Management 8 Elect Rajesh Kishore as Independent For For Management Director 9 Elect Keshav N. Desiraju as For For Management Independent Director 10 Elect R. Swaminathan as Independent For For Management Director 11 Elect T. Chockalingam as Director For Against Management 12 Elect Subhash Chandra Pandey as For Against Management Director 13 Elect Akhil Joshi as Director For Against Management BRAIT SE Ticker: BAT Security ID: L1201E101 Meeting Date: NOV 22, 2016 Meeting Type: Special Record Date: NOV 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Transfer of Registered Office For For Management to the United Kingdom 2 Amend Company Bylaws For For Management 3 Approve Change in Company Name For For Management 4 Authorize the Company to Call EGM with For For Management Shorter Notice 5 Ratify Auditors For For Management 6 Authorize Share Capital Increase For For Management 7 Eliminate Pre-emptive Rights For For Management 8 Authorize Share Repurchase Program For For Management 9 Approve Delisting of Shares from For For Management Luxembourg Stock Exchange and Listing of Shares on LSE BRF SA Ticker: BRFS3 Security ID: P1905C100 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2016 2 Ratify Interest-on-Capital-Stock For For Management Payment 3 Fix Number of Directors For For Management 4 Elect Directors For For Management 5 Elect Board Chairman and Vice-Chairman For For Management 6 Approve Remuneration of Company's For Against Management Management 7 Elect Fiscal Council Members For For Management 8 Approve Remuneration of Fiscal Council For For Management Members BRF SA Ticker: BRFS3 Security ID: P1905C100 Meeting Date: APR 26, 2017 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Restricted Stock Plan For Against Management BRF SA Ticker: BRFS3 Security ID: 10552T107 Meeting Date: APR 26, 2017 Meeting Type: Annual/Special Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2016 2 Ratify Interest-on-Capital-Stock For For Management Payment 3 Fix Number of Directors For For Management 4 Elect Directors For For Management 5 Elect Board Chairman and Vice-Chairman For For Management 6 Approve Remuneration of Company's For Against Management Management 7.1 Elect Attilio Guaspari as Fiscal For For Management Council Member 7.2 Elect Marcus Vinicius Dias Severini as For For Management Fiscal Council Member 7.3 Elect Antonio Carlos Rovai as Fiscal For For Management Council Member 7.4 Elect Susana Hanna Stiphan Jabra as For For Management Alternate Fiscal Council Member 7.5 Elect Marcos Tadeu de Siqueira as For For Management Alternate Fiscal Council Member 7.6 Elect Doris Beatriz Franca Wilhelm as For For Management Alternate Fiscal Council Member 8 Approve Remuneration of Fiscal Council For For Management Members 1 Amend Restricted Stock Plan For Against Management BYD COMPANY LTD. Ticker: 1211 Security ID: Y1023R104 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: MAY 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2016 Report of the Board of For For Management Directors 2 Approve 2016 Report of the Supervisory For For Management Committee 3 Approve 2016 Audited Financial For For Management Statements 4 Approve 2016 Annual Report and Its For For Management Summary 5 Approve P2016 Profit Distribution Plan For For Management 6 Approve Ernst & Young Hua Ming LLP as For For Management PRC Auditor and Internal Control Audit Institution and Ernst & Young as Auditor Outside the PRC and Authorize Board to Fix Their Remuneration 7 Approve Provision of Guarantee by the For Against Management Group 8 Approve Provision of Guarantee by the For For Management Company and Its Subsidiaries for External Parties 9 Approve Estimated Cap of Ordinary For For Management Connected Transactions for the Year 2017 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 11 Approve Issuance by BYD Electronic For Against Management (International) Company Limited of Equity or Equity-Linked Securities without Preemptive Rights 12 Approve Use of Short-term Intermittent For For Management Funds for Entrusted Wealth Management and Related Transactions 13 Authorize Board to Determine Proposed For Against Shareholder Plan for the Issuance of Debt Financing Instrument CAR INC. Ticker: 699 Security ID: G19021107 Meeting Date: AUG 12, 2016 Meeting Type: Special Record Date: AUG 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor a Approve Framework Agreement and For For Management Related Transactions b Approve Annual Caps for Financial For For Management Years Ending December 31, 2016, 2017 and 2018 c Authorize Board Deal with All Matters For For Management in Relation to the Framework Agreement CAR INC. Ticker: 699 Security ID: G19021107 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAY 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Elect Charles Zhengyao Lu as Director For For Management 3 Elect Linan Zhu as Director For Against Management 4 Elect Xiaogeng Li as Director For For Management 5 Authorize Board to Fix Remuneration of For For Management Directors 6 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 7 Authorize Repurchase of Issued Share For For Management Capital 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 9 Authorize Reissuance of Repurchased For Against Management Shares CASETEK HOLDINGS LTD. Ticker: 5264 Security ID: G19303109 Meeting Date: JUN 22, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 4 Approve Issuance of Ordinary Shares or For For Management Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Approve Issuance of Restricted Stocks For Against Management CEMEX S.A.B. DE C.V. Ticker: CEMEX CPO Security ID: 151290889 Meeting Date: MAR 30, 2017 Meeting Type: Annual Record Date: FEB 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Authorize Increase in Variable Portion For For Management of Capital via Capitalization of Reserves and Issuance of Treasury Shares 4 Elect Directors, Members and Chairmen For For Management of Audit, Corporate Practices and Finance Committees 5 Approve Remuneration of Directors and For For Management Members of Audit, Corporate Practices and Finance Committees 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions CEMIG, COMPANHIA ENERGETICA DE MINAS GERAIS Ticker: CMIG4 Security ID: P2577R110 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Manuel Jeremias Leite Caldas as None For Shareholder Fiscal Council Member and Ronaldo Dias as Alternate Appointed by Preferred Shareholder CHINA COMMUNICATIONS SERVICES CORP. LTD. Ticker: 00552 Security ID: Y1436A102 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: MAY 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Profit Distribution Plan and For For Management Payment of Final Dividend 3 Appoint Deloitte Touche Tohmatsu and For For Management Deloitte Touche Tohmatsu Certified Public Accountants LLP as International and Domestic Auditors, Respectively, and Authorize Board to Fix Their Remuneration 4 Elect Shao Guanglu as Director, For For Management Approve His Service Contract and Authorize Board to Fix His Remuneration 5.1 Approve Issuance of Debentures For Against Management 5.2 Authorize Any Two of Three Directors For Against Management Duly Authorized by the Board to Deal With All Matters in Relation to Issuance of Debentures 5.3 Approve Validity Period of the General For Against Management Mandate to Issue Debentures 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Board to Increase Registered For Against Management Capital of the Company and Amend Articles of Association to Reflect Such Increase CHINA CONCH VENTURE HOLDINGS LTD Ticker: 586 Security ID: G2116J108 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: JUN 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Guo Jingbin as Director For For Management 3b Elect Chan Chi On (Derek Chan) as For For Management Director 4 Authorize Board to Fix Remuneration of For For Management Directors 5 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 6 Authorize Repurchase of Issued Share For For Management Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CHINA CONSTRUCTION BANK CORPORATION Ticker: 939 Security ID: Y1397N101 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: MAY 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2016 Report of the Board of For For Management Directors 2 Approve 2016 Report of Supervisors For For Management 3 Approve 2016 Final Financial Accounts For For Management 4 Approve 2016 Profit Distribution Plan For For Management 5 Approve Budget of 2017 Fixed Assets For For Management Investment 6 Approve Remuneration Distribution and For For Management Settlement Plan for Directors in 2015 7 Approve Remuneration Distribution and For For Management Settlement Plan for Supervisors in 2015 8 Elect Malcolm Christopher McCarthy as For For Management Director 9 Elect Feng Bing as Director For For Management 10 Elect Zhu Hailin as Director For For Management 11 Elect Wu Min as Director For For Management 12 Elect Zhang Qi as Director For For Management 13 Elect Guo You as Supervisor For For Management 14 Approve PricewaterhouseCoopers Zhong For For Management Tian LLP as Auditors and Authorize Board to Fix Their Remuneration 1 Approve Issuance of Eligible Tier-2 For For Management Capital Instruments 2 Approve Amendments to Articles of For Against Management Association 3 Amend Rules of Procedures Regarding For For Management General Meetings of Shareholders' General Meetings 4 Amend Rules of Procedures for the For For Management Board of Directors 5 Amend Rules of Procedures for the For For Management Board of Supervisors CHINA LIFE INSURANCE CO. LIMITED Ticker: 2628 Security ID: Y1477R204 Meeting Date: DEC 27, 2016 Meeting Type: Special Record Date: NOV 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 13th Five-Year Developmental For For Management Plan Outline 2 Approve Ernst & Young Hua Ming as US For For Management Form 20-F Auditor for 2016 3 Approve Company Framework Agreement, For For Management 2017-2019 Annual Caps and Related Transactions 4 Approve CLIC Framework Agreement and For For Management CLP&C Framework Agreement, 2017-2019 Annual Caps and Related Transactions 5 Approve Renewal of Framework Agreement For For Management for Daily Connected Transactions Between the Company and China Guangfa Bank Co., Ltd. CHINA LIFE INSURANCE CO. LIMITED Ticker: 2628 Security ID: Y1477R204 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Supervisory For For Management Committee 3 Approve Financial Report For For Management 4 Approve Profit Distribution Plan For For Management 5 Approve Remuneration of Directors and For For Management Supervisors 6 Elect Liu Huimin as Director For For Management 7 Elect Yin Zhaojun as Director For For Management 8 Approve Ernst & Young Hua Ming LLP as For For Management the PRC Auditor and the Auditor for US Form 20-F and Ernst & Young as the Hong Kong Auditor and Authorize Board to Fix Their Remuneration 9 Approve Framework Agreement and For For Management Related Annual Caps for the Three Years Ending December 31, 2019 10 Approve Entrusted Investment and For For Management Management Agreement and Related Annual Caps for the Two Years Ending December 31, 2018 11 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA MOBILE LIMITED Ticker: 941 Security ID: Y14965100 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAY 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Elect Dong Xin as Director For For Management 4.1 Elect Frank Wong Kwong Shing as For For Management Director 4.2 Elect Moses Cheng Mo Chi as Director For Against Management 4.3 Elect Paul Chow Man Yiu as Director For For Management 4.4 Elect Stephen Yiu Kin Wah as Director For For Management 5 Approve PricewaterhouseCoopers and For For Management PricewaterhouseCoopers Zhong Tian LLP as Auditors for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Issued Share For For Management Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CHINA RESOURCES POWER HOLDINGS CO., LTD. Ticker: 836 Security ID: Y1503A100 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: JUN 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1 Elect Zhou Junqing as Director For For Management 3.2 Elect Chen Ying as Director For Against Management 3.3 Elect Wang Yan as Director For Against Management 3.4 Elect Ma Chiu-Cheung, Andrew as For For Management Director 3.5 Authorize Board to Fix Remuneration of For For Management Directors 4 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA ZHENGTONG AUTO SERVICES HOLDINGS LTD Ticker: 1728 Security ID: G215A8108 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAY 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Wang Kunpeng as Director For For Management 3b Elect Koh Tee Choong, Ivan as Director For For Management 3c Elect Wan To as Director For For Management 3d Elect Shao Yong Jun as Director For For Management 3e Elect Wong Tan Tan as Director For For Management 4 Authorize Board to Fix Remuneration of For For Management Directors 5 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 6 Authorize Repurchase of Issued Share For For Management Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CIA. HERING Ticker: HGTX3 Security ID: P25849160 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2016 2 Approve Allocation of Income, For For Management Dividends and Interest-on-Capital-Stock Payments 3.1 Fix Number of Directors For For Management 3.2 Elect Directors For For Management 4 Approve Remuneration of Company's For For Management Management CIA. HERING Ticker: HGTX3 Security ID: P25849160 Meeting Date: APR 26, 2017 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management Without Issuance of Shares and Amend Article 5 Accordingly CJ CHEILJEDANG CO. Ticker: A097950 Security ID: Y16691126 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For Against Management 3.1 Elect Kim Cheol-ha as Inside Director For For Management 3.2 Elect Shin Hyeon-jae as Inside Director For Against Management 3.3 Elect Bang Young-joo as Outside For Against Management Director 4 Elect Bang Young-joo as a Member of For Against Management Audit Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors CNOOC LTD. Ticker: 883 Security ID: Y1662W117 Meeting Date: DEC 01, 2016 Meeting Type: Special Record Date: NOV 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Non-exempt Continuing For For Management Connected Transactions 2 Approve Proposed Caps for Each For For Management Category of the Non-exempt Continuing Connected Transactions COCA COLA ICECEK A.S. Ticker: CCOLA Security ID: M2R39A121 Meeting Date: APR 10, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council of Meeting 2 Accept Board Report For Did Not Vote Management 3 Accept Audit Report For Did Not Vote Management 4 Accept Financial Statements For Did Not Vote Management 5 Approve Discharge of Board For Did Not Vote Management 6 Approve Allocation of Income For Did Not Vote Management 7 Elect Directors and Approve Their For Did Not Vote Management Remuneration 8 Ratify External Auditors For Did Not Vote Management 9 Receive Information on Donations Made None None Management in 2016 10 Receive Information on Guarantees, None None Management Pledges and Mortgages Provided by the Company to Third Parties 11 Receive Information in Accordance to None None Management Article 1.3.6 of Capital Markets Board Corporate Governance Principles 12 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 13 Close Meeting None None Management COM2US CORP. Ticker: A078340 Security ID: Y1695S109 Meeting Date: MAR 17, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2.1 Elect Lee Yong-gook as Inside Director For For Management 2.2 Elect Song Jae-joon as Inside Director For For Management 3 Approve Total Remuneration of Inside For Against Management Directors and Outside Directors 4 Authorize Board to Fix Remuneration of For For Management Internal Auditor(s) COMPANHIA PARANAENSE DE ENERGIA - COPEL Ticker: CPLE6 Security ID: P30557139 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Appointed by Preferred None Abstain Shareholder Shareholder 2 Elect Fiscal Council Member Appointed None Abstain Shareholder by Minority Shareholder COMPANHIA PARANAENSE DE ENERGIA - COPEL Ticker: CPLE6 Security ID: 20441B407 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 3.1 Elect Director Appointed by Preferred None Abstain Shareholder Shareholder 4.1 Elect Fiscal Council Member Appointed None Abstain Shareholder by Minority Shareholder COSCO PACIFIC LIMITED Ticker: 1199 Security ID: G2442N104 Meeting Date: JUL 18, 2016 Meeting Type: Special Record Date: JUL 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Change English Name and Adopt Chinese For For Management Name COSCO SHIPPING PORTS LIMITED Ticker: 1199 Security ID: G2442N104 Meeting Date: OCT 12, 2016 Meeting Type: Special Record Date: OCT 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve New Financial Services Master For Against Management Agreement and Deposit Transactions, Relevant Annual Caps and Related Transactions COSCO SHIPPING PORTS LIMITED Ticker: 1199 Security ID: G2442N104 Meeting Date: MAR 10, 2017 Meeting Type: Special Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Transaction Agreement and the For For Management Strategic Co-operation Agreement and Related Transactions 2 Elect Feng Boming as Director For Against Management 3 Elect Zhang Wei as Director For Against Management 4 Elect Chen Dong as Director For Against Management 5 Elect Chan Ka Lok as Director For For Management COSCO SHIPPING PORTS LIMITED Ticker: 1199 Security ID: G2442N104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAY 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1a Elect Deng Huangjun as Director For For Management 3.1b Elect Xu Zunwu as Director For For Management 3.1c Elect Wong Tin Yau, Kelvin as Director For Against Management 3.1d Elect Fan Hsu Lai Tai, Rita as Director For Against Management 3.1e Elect Adrian David Li Man Kiu as For Against Management Director 3.2 Authorize Board to Fix Remuneration of For For Management Directors 4 Approve PricewaterhouseCoopers as For Against Management Auditor and Authorize Board to Fix Their Remuneration 5A Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5B Authorize Repurchase of Issued Share For For Management Capital 5C Authorize Reissuance of Repurchased For Against Management Shares DONGFENG MOTOR GROUP COMPANY LTD Ticker: 489 Security ID: Y21042109 Meeting Date: JUN 16, 2017 Meeting Type: Annual Record Date: MAY 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Supervisory For For Management Committee 3 Approve International Auditors' Report For For Management and Audited Financial Statements 4 Approve Profit Distribution Plan and For For Management Authorize Board to Handle All Matters in Relation to the Company's Distribution of Final Dividend 5 Authorize Board to Handle All Matters For For Management in Relation to the Company's Distribution of Interim Dividend 6 Approve PricewaterhouseCoopers as For For Management International Auditors and PricewaterhouseCoopers Zhong Tian LLP as Domestic Auditors and Authorize Board to Fix Their Remuneration 7 Authorize Board to Fix Remuneration of For For Management Directors and Supervisors 8 Approve Adjustment of the Cap of For Against Management Continuing Connected Transaction 9 Approve Removal of Ma Liangjie as For For Management Supervisor 10 Elect Wen Shuzhong as Supervisor For For Management 11 Approve Resignation of Tong Dongcheng For For Management as Director 12 Approve Resignation of Ouyang Jie as For For Management Director 13 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration DURATEX S.A. Ticker: DTEX3 Security ID: P3593G146 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2016 2 Approve Allocation of Income and For For Management Dividends 3.1 Fix Number of Directors For For Management 3.2 Elect Directors and Alternates For For Management 3.3 Elect Director Appointed by Minority None Did Not Vote Shareholder Shareholder 4 Approve Remuneration of Company's For Against Management Management DURATEX S.A. Ticker: DTEX3 Security ID: P3593G146 Meeting Date: APR 26, 2017 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles 9, 10, 12, 13, 15 and 16 For For Management 2 Consolidate Bylaws For For Management E-MART INC. Ticker: A139480 Security ID: Y228A3102 Meeting Date: MAR 10, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3.1 Elect Lee Gab-Soo as Inside Director For For Management 3.2 Elect Kweon Hyeuk-Goo as Inside For For Management Director 3.3 Elect Yang Chun-Man as Inside Director For For Management 3.4 Elect Lee Jeon-hwan as Outside Director For For Management 3.5 Elect Park Jae-young as Outside For For Management Director 3.6 Elect Kim Song-June as Outside Director For For Management 3.7 Elect Choi Jae-boong as Outside For For Management Director 4.1 Elect Lee Jeon-hwan as Members of For For Management Audit Committee 4.2 Elect Park Jae-young as Members of For For Management Audit Committee 4.3 Elect Kim Song-June as Members of For For Management Audit Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors EMBRAER SA Ticker: EMBR3 Security ID: 29082A107 Meeting Date: APR 12, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2016 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For For Management 4 Elect Fiscal Council Members For For Management 5 Approve Remuneration of Company's For Against Management Management 6 Approve Remuneration of Fiscal Council For For Management Members EMPRESA NACIONAL DE TELECOMUNICACIONES S.A. ENTEL Ticker: ENTEL Security ID: P37115105 Meeting Date: APR 27, 2017 Meeting Type: Special Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cancellation of Part that was For For Management Destined to Shareholders of Capital Authorization Approved by EGM on April 28, 2016 2 Approve Cancellation of Part that For For Management Exceeded Pro-Rata Shares Placed Among Shareholders of Same Capital Authorization Mentioned in Item 1 3 Amend Articles 5 and First Transitory For For Management to Reflect Changes in Capital 4 Extend from 3 to 5 Years the Period of For For Management Placing Shares Destined to Employees 5 Grant Powers to Board to Set Terms and For For Management Conditions of Placing Shares Approved 6 Amend Article 1 Re: Company Fantasy For For Management Name Change to ENTEL 7 Amend Article 4 Re: Corporate Purpose For For Management 8 Amend Article 7 Re: Director Tenure For Against Management Increase from 2 to 3 Years 9 Amend Article 10 Re: Board Chairman For For Management 10.a Amend Articles Re: Remove: General For For Management 10.b Amend Article 8 Re: Board Meetings For For Management 10.c Amend Article 11 Re: Compliance with For For Management Company Regulation 10.d Amend Article 11 bis Re: Compliance For For Management with Company Law 10.e Amend Article 12 Re: Compliance with For For Management Company Law 10.f Amend Article 18 Re: Compliance with For For Management Company Law 10.g Amend Article 19 Re: EGM's Items For For Management 10.h Amend Article 20 Re: Shareholder For For Management Meetings 10.i Amend Article 21 Re: Compliance with For For Management Company Law 10.j Amend Article 22 Re: Compliance with For For Management Company Law 10.k Amend Article 23 Re: Compliance with For For Management Company Law 10.l Amend Article 25 Re: Auditors For For Management Appointment 10.m Amend Article 27 Re: Statutory Reports For For Management 10.n Remove Article 32 bis For For Management 11 Adopt All Necessary Agreements to For For Management Execute Approved Resolutions EMPRESA NACIONAL DE TELECOMUNICACIONES S.A. ENTEL Ticker: ENTEL Security ID: P37115105 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividends of CLP 34 Per Share For For Management 3 Present Dividend Policy For For Management 4 Approve Investment and Financing Policy For For Management 5 Elect Directors For For Management 6 Approve Remuneration of Directors For For Management 7 Approve Remuneration and Budget of For For Management Directors' Committee 8 Elect Auditors and Account Supervisory For For Management Members 9 Designate Risk Assessment Companies For For Management 10 Receive Report Regarding Related-Party For For Management Transactions 11 Designate Newspaper to Publish Meeting For For Management Announcements 12 Other Business For Against Management ENN ENERGY HOLDINGS LTD. Ticker: 2688 Security ID: G3066L101 Meeting Date: MAY 26, 2017 Meeting Type: Annual Record Date: MAY 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Elect Wang Zizheng as Director For For Management 3a2 Elect Ma Zhixiang as Director For For Management 3a3 Elect Yuen Po Kwong as Director For For Management 3a4 Elect Sean S J Wang as Director For For Management 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Approve Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Issued Share For For Management Capital 7 Adopt the Amended and Restated For For Management Articles of Association FIBRIA CELULOSE SA Ticker: FIBR3 Security ID: 31573A109 Meeting Date: APR 28, 2017 Meeting Type: Annual/Special Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Appreciation Rights Plan For Against Management 2 Rectify and Ratify Appraisal Report of For For Management the Incorporation of VCP Florestal SA Approved on January 26, 2005, EGM 3 Ratify Resolutions Proposed at the For For Management January 26, 2005, EGM 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2016 2 Approve Capital Budget For For Management 3 Approve Allocation of Income For For Management 4 Fix Number of Directors For For Management 5 Elect Directors and Alternates For Against Management 6 Install Fiscal Council For For Management 7 Fix Number of Fiscal Council Members For For Management 8 Elect Fiscal Council Members and For Abstain Management Alternates 9 Approve Remuneration of Company's For Against Management Management and Fiscal Council Members GAZPROM PJSC Ticker: GAZP Security ID: 368287207 Meeting Date: JUN 30, 2017 Meeting Type: Annual Record Date: JUN 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 8.0397 Per For For Management Share 5 Ratify FBK as Auditor For For Management 6 Approve Remuneration of Directors For Against Management 7 Approve Remuneration of Members of For For Management Audit Commission 8 Amend Charter For For Management 9 Amend Regulations on Board of Directors For For Management 10 Amend Regulations on Management For For Management 11 Amend Regulations on CEO For For Management 12 Approve New Edition of Company's For For Management Corporate Governance Code 13 Approve Company's Membership in Global For For Management Gas Center 14.1 Elect Andrey Akimov as Director None Against Management 14.2 Elect Viktor Zubkov as Director None Against Management 14.3 Elect Timur Kulibaev as Director None Against Management 14.4 Elect Denis Manturov as Director None Against Management 14.5 Elect Vitaliy Markelov as Director None Against Management 14.6 Elect Viktor Martynov as Director None Against Management 14.7 Elect Vladimir Mau as Director None Against Management 14.8 Elect Aleksey Miller as Director None Against Management 14.9 Elect Aleksandr Novak as Director None Against Management 14.10 Elect Dmitry Patrushev as Director None Against Management 14.11 Elect Mikhail Sereda as Director None Against Management 15.1 Elect Vladimir Alisov as Member of For Against Management Audit Commission 15.2 Elect Vadim Bikulov as Member of Audit For For Management Commission 15.3 Elect Aleksandr Gladkov as Member of For For Management Audit Commission 15.4 Elect Aleksandr Ivannikov as Member of For Against Management Audit Commission 15.5 Elect Margarita Mironova as Member of For For Management Audit Commission 15.6 Elect Lidiya Morozova as Member of For Against Management Audit Commission 15.7 Elect Yury Nosov as Member of Audit For For Management Commission 15.8 Elect Karen Oganyan as Member of Audit For For Management Commission 15.9 Elect Dmitry Pashkovsky as Member of For Against Management Audit Commission 15.10 Elect Alexandra Petrova as Member of For Against Management Audit Commission 15.11 Elect Sergey Platonov as Member of For For Management Audit Commission 15.12 Elect Mikhail Rosseev as Member of For Against Management Audit Commission 15.13 Elect Oksana Tarasenko as Member of For Against Management Audit Commission 15.14 Elect Tatyana Fisenko as Member of For For Management Audit Commission GRUPO FINANCIERO BANORTE S.A.B. DE C.V. Ticker: GFNORTE O Security ID: P49501201 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve CEO's Report on Financial For For Management Statements and Statutory Reports 1.2 Approve Board's Report on Policies and For For Management Accounting Information and Criteria Followed in Preparation of Financial Information 1.3 Approve Board's Report on Operations For For Management and Activities Undertaken by Board 1.4 Approve Report on Activities of Audit For For Management and Corporate Practices Committee 1.5 Approve All Operations Carried out by For For Management Company and Ratify Actions Carried out by Board, CEO and Audit and Corporate Practices Committee 2 Approve Allocation of Income For For Management 3.a1 Elect Carlos Hank Gonzalez as Board For For Management Chairman 3.a2 Elect Juan Antonio Gonzalez Moreno as For For Management Director 3.a3 Elect David Juan Villarreal Montemayor For For Management as Director 3.a4 Elect Jose Marcos Ramirez Miguel as For For Management Director 3.a5 Elect Everardo Elizondo Almaguer as For For Management Director 3.a6 Elect Carmen Patricia Armendariz For For Management Guerra as Director 3.a7 Elect Hector Federico Reyes-Retana y For For Management Dahl as Director 3.a8 Elect Eduardo Livas Cantu as Director For For Management 3.a9 Elect Alfredo Elias Ayub as Director For For Management 3.a10 Elect Adrian Sada Cueva as Director For For Management 3.a11 Elect Alejandro Burillo Azcarraga as For For Management Director 3.a12 Elect Jose Antonio Chedraui Eguia as For For Management Director 3.a13 Elect Alfonso de Angoitia Noriega as For For Management Director 3.a14 Elect Olga Maria del Carmen Sanchez For For Management Cordero Davila as Director 3.a15 Elect Thomas Stanley Heather Rodriguez For For Management as Director 3.a16 Elect Graciela Gonzalez Moreno as For For Management Alternate Director 3.a17 Elect Juan Antonio Gonzalez Marcos as For For Management Alternate Director 3.a18 Elect Carlos de la Isla Corry as For For Management Alternate Director 3.a19 Elect Clemente Ismael Reyes Retana For For Management Valdes as Alternate Director 3.a20 Elect Alberto Halabe Hamui as For For Management Alternate Director 3.a21 Elect Manuel Aznar Nicolin as For For Management Alternate Director 3.a22 Elect Roberto Kelleher Vales as For For Management Alternate Director 3.a23 Elect Robert William Chandler Edwards For For Management as Alternate Director 3.a24 Elect Isaac Becker Kabacnik as For For Management Alternate Director 3.a25 Elect Jose Maria Garza Trevino as For For Management Alternate Director 3.a26 Elect Javier Braun Burillo as For For Management Alternate Director 3.a27 Elect Rafael Contreras Grosskelwing as For For Management Alternate Director 3.a28 Elect Guadalupe Phillips Margain as For For Management Alternate Director 3.a29 Elect Eduardo Alejandro Francisco For For Management Garcia Villegas as Alternate Director 3.a30 Elect Ricardo Maldonado Yanez as For For Management Alternate Director 3.b Elect Hector Avila Flores as Board For For Management Secretary Who Will Not Be Part of Board 3.c Approve Directors Liability and For For Management Indemnification 4 Approve Remuneration of Directors For For Management 5 Elect Hector Federico Reyes-Retana y For For Management Dahl as Chairman of Audit and Corporate Practices Committee 6 Approve Report on Share Repurchase; For For Management Set Aggregate Nominal Amount of Share Repurchase Reserve 7 Consolidate Bylaws For For Management 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRUPO FINANCIERO BANORTE S.A.B. DE C.V. Ticker: GFNORTEO Security ID: P49501201 Meeting Date: JUN 20, 2017 Meeting Type: Special Record Date: JUN 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Cash Dividends of MXN 2.78 Per For For Management Share 1.2 Approve Extraordinary Dividends of MXN For For Management 1.26 Per Share 1.3 Approve June 29, 1017 as Dividend For For Management Payment Date 2 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRUPO FINANCIERO BANORTE, S.A.B. DE C.V. Ticker: GFNORTE O Security ID: P49501201 Meeting Date: FEB 24, 2017 Meeting Type: Special Record Date: FEB 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Advancement of Payment for For For Management Cash Dividend of MXN 1.23 Approved at the Shareholder Meeting on August 19, 2016 1.2 Approve Pay Date of Cash Dividends for For For Management March 7, 2017 2 Accept Auditor's Report on Fiscal None None Management Situation of Company 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Ticker: SANMEX B Security ID: 40053C105 Meeting Date: DEC 05, 2016 Meeting Type: Special Record Date: NOV 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Dismiss, Elect and Ratify Directors For Against Management Representing Series B Shareholders 2 Authorize Board to Ratify and Execute For Against Management Approved Resolutions 1 Dismiss, Elect and Ratify Principal For Against Management and Alternate Directors Representing Series F and B Shareholders 2 Approve Cash Dividends For For Management 3 Authorize Issuance of Subordinated For Against Management Debentures 4 Approve Increase in Share Capital For Against Management Which Will be Represented by Shares of Company Held in Treasury 5 Amend Articles For Against Management 6 Approve Modifications of Sole For Against Management Responsibility Agreement 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Ticker: SANMEX B Security ID: 40053C105 Meeting Date: DEC 22, 2016 Meeting Type: Special Record Date: DEC 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cash Dividends For For Management 2 Authorize Board to Ratify and Execute For For Management Approved Resolutions HAIER ELECTRONICS GROUP CO LTD Ticker: 01169 Security ID: G42313125 Meeting Date: JUN 21, 2017 Meeting Type: Annual Record Date: JUN 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2A1 Elect Tan Li Xia as Director For Against Management 2A2 Elect Sun Jing Yan as Director For For Management 2A3 Elect Tsou Kai-Lien, Rose as Director For For Management 2B Elect Yin Jing as Director For For Management 2C Authorize Board to Fix Remuneration of For For Management Directors 3 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Approve Final Dividend For For Management 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Approve Allotment and Issuance of For Against Management Additional Shares Under the Restricted Share Award Scheme HAITONG SECURITIES CO., LTD. Ticker: 600837 Security ID: Y2988F101 Meeting Date: SEP 23, 2016 Meeting Type: Special Record Date: AUG 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Zhou Jie as Director For For Management 1.2 Elect Xu Jianguo as Director For For Management 2 Elect Lam Lee G. as Director For Against Shareholder 1 Amend Articles of Association and For For Management Rules of Procedures for Shareholders' General Meetings 2.1 Approve Type in Relation to the For For Management Issuance of Offshore Debt Financing Instruments 2.2 Approve Term in Relation to the For For Management Issuance of Offshore Debt Financing Instruments 2.3 Approve Interest Rate in Relation to For For Management the Issuance of Offshore Debt Financing Instruments 2.4 Approve Issuer, Issue Size, and Issue For For Management Method in Relation to the Issuance of Offshore Debt Financing Instruments 2.5 Approve Issue Price in Relation to the For For Management Issuance of Offshore Debt Financing Instruments 2.6 Approve Security and Other Credit For For Management Enhancement Arrangements in Relation to the Issuance of Offshore Debt Financing Instruments 2.7 Approve Use of Proceeds in Relation to For For Management the Issuance of Offshore Debt Financing Instruments 2.8 Approve Issue Target and Arrangements For For Management on Placement to Shareholders in Relation to the Issuance of Offshore Debt Financing Instruments 2.9 Approve Guarantee Measures for For For Management Repayment in Relation to the Issuance of Offshore Debt Financing Instruments 2.10 Approve Listing of Debt Financing For For Management Instruments 2.11 Approve Validity Period of Resolution For For Management in Relation to the Issuance of Offshore Debt Financing Instruments 2.12 Approve Authorization for Issuance of For For Management Offshore Debt Financing Instruments HAITONG SECURITIES CO., LTD. Ticker: 600837 Security ID: Y2988F101 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: MAY 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2016 Report of the Board of For For Management Directors 2 Approve 2016 Report of the For For Management Supervisory Committee 3 Approve 2016 Annual Report For For Management 4 Approve 2016 Final Accounts Report For For Management 5 Approve 2016 Profit Distribution Plan For For Management 6 Approve Renewal of Engagement of A For For Management Share Auditing Firm and H Share Auditing Firm for the Year 2017 7 Approve Proposal Regarding Investment For For Management Asset Allocation of Equity and Non-equity Products of the Company 8 Approve Daily Related Party For For Management Transactions 9 Approve Proposal Regarding Compliance For For Management of the Overseas Listing of Haitong UniTrust International Leasing Corporation in Relation to Regulating Offshore Listing of Subsidiaries of Domestic Listed Companies 10.1 Approve Issuer in Relation to the Plan For For Management of the Overseas Listing of Haitong UniTrust International Leasing Corporation 10.2 Approve Place of Listing in Relation For For Management to the Plan of the Overseas Listing of Haitong UniTrust International Leasing Corporation 10.3 Approve Type of Shares to be Issued in For For Management Relation to the Plan of the Overseas Listing of Haitong UniTrust International Leasing Corporation 10.4 Approve Par Value per Share in For For Management Relation to the Plan of the Overseas Listing of Haitong UniTrust International Leasing Corporation 10.5 Approve Target Subscribers in Relation For For Management to the Plan of the Overseas Listing of Haitong UniTrust International Leasing Corporation 10.6 Approve Timing of Issuance in Relation For For Management to the Plan of the Overseas Listing of Haitong UniTrust International Leasing Corporation 10.7 Approve Method of Issuance in Relation For For Management to the Plan of the Overseas Listing of Haitong UniTrust International Leasing Corporation 10.8 Approve Size of Issuance in Relation For For Management to the Plan of the Overseas Listing of Haitong UniTrust International Leasing Corporation 10.9 Approve Method of Pricing in Relation For For Management to the Plan of the Overseas Listing of Haitong UniTrust International Leasing Corporation 10.10 Approve Application for the For For Management Outstanding Unlisted Foreign Shares Converting to H Shares in Relation to the Plan of the Overseas Listing of Haitong UniTrust International Leasing Corporation 11 Approve Undertaking of the Company to For For Management Maintain its Independent Listing Status after Listing of Haitong UniTrust International Leasing Corporation 12 Approve Description of the Sustainable For For Management Profitability and Prospects of the Company after Listing of Haitong UniTrust International Leasing Corporation 13 Authorize Board to Handle All Matters For For Management in Relation to the Plan of the Overseas Listing of Haitong UniTrust International Leasing Corporation 1 Approve Provision of Assured For For Management Entitlement Only to the Holders of H Shares of the Company for the Spin-off and Overseas Listing of Haitong UniTrust International Leasing Corporation 2 Approve Amendments to Articles of For Against Management Association, Rules of Procedure for Board Meetings and Rules of Procedure for the Supervisory Committee 3 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 14 Elect Wu Yuezhou as Director For For Shareholder HAITONG SECURITIES CO., LTD. Ticker: 600837 Security ID: Y2988F101 Meeting Date: JUN 06, 2017 Meeting Type: Special Record Date: MAY 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Provision of Assured For For Management Entitlement Only to the Holders of H Shares of the Company for the Spin-off and Overseas Listing of Haitong UniTrust International Leasing Corporation HANKOOK TIRE CO. LTD. Ticker: A161390 Security ID: Y3R57J108 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HANWHA TECHWIN CO., LTD. Ticker: A012450 Security ID: Y7470L102 Meeting Date: JUN 15, 2017 Meeting Type: Special Record Date: MAY 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement For For Management 2 Amend Articles of Incorporation For For Management HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Ticker: HTO Security ID: X3258B102 Meeting Date: DEC 22, 2016 Meeting Type: Special Record Date: DEC 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Service Arrangement between For Did Not Vote Management OTE S.A., OTE Group Companies, Deutsche Telecom AG and Telekom Deutschland Gmbh 2 Approve Related Party Transactions For Did Not Vote Management 3 Various Announcements None None Management HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Ticker: HTO Security ID: X3258B102 Meeting Date: MAY 15, 2017 Meeting Type: Special Record Date: MAY 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles: Board Related None Did Not Vote Shareholder 2 Appoint Members of Audit Committee For Did Not Vote Management 3 Approve Amendment of Employment For Did Not Vote Management Agreement with CEO 4 Announcement of the Election of New None None Management Board Members in Replacement of Resigned Directors 5 Various Announcements None None Management HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Ticker: HTO Security ID: X3258B102 Meeting Date: JUN 20, 2017 Meeting Type: Annual Record Date: JUN 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For Did Not Vote Management Income Allocation 2 Approve Discharge of Board and Auditors For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management 4 Approve Director Remuneration For Did Not Vote Management 5 Approve Director Liability Contracts For Did Not Vote Management 6 Amend Corporate Purpose For Did Not Vote Management 7 Various Announcements None None Management HON HAI PRECISION INDUSTRY CO., LTD. Ticker: 2317 Security ID: Y36861105 Meeting Date: JUN 22, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets HYUNDAI MOBIS CO. Ticker: A012330 Security ID: Y3849A109 Meeting Date: JUL 07, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Lim Young-deuk as Inside Director For For Management HYUNDAI MOBIS CO. Ticker: A012330 Security ID: Y3849A109 Meeting Date: MAR 17, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Elect One Inside Director and Two For For Management Outside Directors 3 Elect Two Members of Audit Committee For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors ICICI BANK LIMITED Ticker: ICICIBANK Security ID: Y3860Z132 Meeting Date: JUL 11, 2016 Meeting Type: Annual Record Date: JUL 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Preference Shares For For Management 3 Approve Dividend on Equity Shares For For Management 4 Reelect Rajiv Sabharwal as Director For For Management 5 Reelect N.S. Kannan as Director For For Management 6 Approve B S R & Co. LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 7 Appoint Branch Auditors and Authorize For For Management Board to Fix Their Remuneration 8 Elect Vijay Chandok as Director For For Management 9 Approve Reappointment and Remuneration For For Management of Vijay Chandok as a Executive Director 10 Approve Commission Remuneration for For For Management Non-Executive Directors 11 Authorize Issuance of Non-Convertible For For Management Debentures IMPERIAL HOLDINGS LTD Ticker: IPL Security ID: S38127122 Meeting Date: NOV 01, 2016 Meeting Type: Annual Record Date: OCT 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2016 2 Reappoint Deloitte & Touche as For For Management Auditors of the Company with Andrew Mackie as the Designated Partner 3.1 Re-elect Moses Kgosana as Member of For For Management the Audit Committee 3.2 Re-elect Graham Dempster as Member of For For Management the Audit Committee 3.3 Re-elect Thembisa Dingaan as Member of For For Management the Audit Committee 3.4 Re-elect Phumzile Langeni as Member of For For Management the Audit Committee 3.5 Re-elect Roderick Sparks as Member of For For Management the Audit Committee 3.6 Re-elect Younaid Waja as Member of the For For Management Audit Committee 4.1 Re-elect Mark Lamberti as Director For For Management 4.2 Re-elect Phumzile Langeni as Director For For Management 4.3 Re-elect Philip Michaux as Director For For Management 4.4 Re-elect Roderick Sparks as Director For For Management 4.5 Re-elect Ashley Tugendhaft as Director For For Management 5 Approve Remuneration Policy For For Management 6.1 Approve Fees of the Chairperson For For Management 6.2 Approve Fees of the Deputy Chairperson For For Management and Lead Independent Director 6.3 Approve Fees of the Board Member For For Management 6.4 Approve Fees of the Assets and For For Management Liabilities Committee Chairperson 6.5 Approve Fees of the Assets and For For Management Liabilities Committee Member 6.6 Approve Fees of the Audit Committee For For Management Chairperson 6.7 Approve Fees of the Audit Committee For For Management Member 6.8 Approve Fees of the Investment For For Management Committee Chairperson 6.9 Approve Fees of the Investment For For Management Committee Member 6.10 Approve Fees of the Risk Committee For For Management Chairman 6.11 Approve Fees of the Risk Committee For For Management Member 6.12 Approve Fees of the Remuneration For For Management Committee Chairperson 6.13 Approve Fees of the Remuneration For For Management Committee Member 6.14 Approve Fees of the Nomination For For Management Committee Chairperson 6.15 Approve Fees of the Nomination For For Management Committee Member 6.16 Approve Fees of the Social, Ethics and For For Management Sustainability Committee Chairperson 6.17 Approve Fees of the Social, Ethics and For For Management Sustainability Committee Member 7 Authorise Repurchase of Issued Share For For Management Capital 8 Place Authorised but Unissued Ordinary For For Management Shares under Control of Directors 9 Authorise Board to Issue Shares for For For Management Cash 10 Place Authorised but Unissued For For Management Preference Shares under Control of Directors 11 Approve Financial Assistance in Terms For For Management of Section 44 of the Companies Act 12 Approve Financial Assistance in Terms For For Management of Section 45 of the Companies Act 13 Amend Memorandum of Incorporation For For Management INDIA CEMENTS LTD. Ticker: 530005 Security ID: Y39167153 Meeting Date: AUG 29, 2016 Meeting Type: Annual Record Date: AUG 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Standalone Financial Statements For For Management and Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Dividend For For Management 4 Reelect Chitra Srinivasan as Director For For Management 5 Approve Brahmayya & Co. as Auditors For For Management and Authorize Board to Fix Their Remuneration 6 Elect Rabinarayan Panda as Director For For Management 7 Elect S. Balasubramanian Adityan as For For Management Independent Director 8 Elect Arun Datta as Independent For For Management Director 9 Elect N. R. Krishnan as Independent For For Management Director 10 Elect V. Manickam as Independent For Against Management Director 11 Elect N. Srinivasan as Independent For For Management Director 12 Approve Appointment and Remuneration For For Management of N. Srinivasan as Managing Director 13 Approve Remuneration of Cost Auditors For For Management 14 Authorize Issuance of Non-Convertible For For Management Debentures/Bonds INDIA CEMENTS LTD. Ticker: 530005 Security ID: Y39167153 Meeting Date: JAN 30, 2017 Meeting Type: Special Record Date: DEC 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve The India Cements Employees For Against Management Stock Option Scheme 2016 and Grant of Options to Employees of the Company INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 1398 Security ID: Y3990B112 Meeting Date: NOV 29, 2016 Meeting Type: Special Record Date: OCT 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Gu Shu as Director For For Management 2 Elect Sheila Colleen Bair as Director For For Management 3 Approve 2015 Remuneration Plan to For For Management Directors and Supervisors 4 Elect Wang Jingdong as Director For For Shareholder INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 1398 Security ID: Y3990B112 Meeting Date: JUN 27, 2017 Meeting Type: Annual Record Date: MAY 26, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2016 Work Report of the Board For For Management of Directors 2 Approve 2016 Work Report of the Board For For Management of Supervisors 3 Approve 2016 Audited Accounts For For Management 4 Approve 2016 Profit Distribution Plan For For Management 5 Approve 2017 Fixed Asset Investment For For Management Budget 6 Approve KPMG Huazhen LLP as the For For Management Domestic External Auditor and KPMG as the International External Auditor and Authorize Board to Fix Their Remuneration 7 Elect Ye Donghai as Director For For Shareholder 8 Elect Mei Yingchun as Director For For Shareholder 9 Elect Dong Shi as Director For For Shareholder 10 Amend Articles of Association For Against Shareholder INVENTEC CORPORATION Ticker: 2356 Security ID: Y4176F109 Meeting Date: JUN 16, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to Articles of For For Management Association 4 Approve Amendments to Rules and For For Management Procedures Regarding Shareholder's General Meeting 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Procedures for Endorsement and For For Management Guarantees 7 Amend Procedures for Lending Funds to For For Management Other Parties 8.1 Elect Yeh Kuo I with Shareholder No. 1 For For Management as Non-independent Director 8.2 Elect Lee Tsu Chin with Shareholder No. For For Management 9 as Non-independent Director 8.3 Elect Wen Shih Chin with Shareholder For For Management No. 26 as Non-independent Director 8.4 Elect Chang Ching Sung with For For Management Shareholder No. 37 as Non-independent Director 8.5 Elect Huang Kuo Chun with Shareholder For For Management No. 307 as Non-independent Director 8.6 Elect Cho Tom Hwar with Shareholder No. For For Management 157 as Non-independent Director 8.7 Elect Chang Chang Pang with ID No. For For Management N102640XXX as Independent Director 8.8 Elect Chen Ruey Long with ID No. For Against Management Q100765XXX as Independent Director 8.9 Elect Shyu Jyuo Min with ID No. For For Management F102333XXX as Independent Director 9 Approve Release of Restrictions of For For Management Competitive Activities of Directors and Representatives ISHARES TRUST Ticker: Security ID: 464287234 Meeting Date: JUN 19, 2017 Meeting Type: Special Record Date: MAY 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jane D. Carlin For For Management 1.2 Elect Director Richard L. Fagnani For For Management 1.3 Elect Director Drew E. Lawton For For Management 1.4 Elect Director Madhav V. Rajan For For Management 1.5 Elect Director Mark Wiedman For For Management ITAU CORPBANCA Ticker: ITAUCORP Security ID: P5R3QP103 Meeting Date: MAR 27, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends 3 Appoint Auditors For For Management 4 Elect Directors For Against Management 5 Approve Remuneration of Directors and For For Management Committee of Directors and Audit and Approve their Budget 6 Receive Report Regarding Related-Party For For Management Transactions 7 Receive Report from Audit Committee For For Management 8 Other Business For Against Management ITAUSA, INVESTIMENTOS ITAU S.A. Ticker: ITSA4 Security ID: P5887P427 Meeting Date: DEC 12, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Dismiss Director and Alternate None For Shareholder Director Appointed by Minority Shareholder 2.1 Elect Walter Mendes de Oliveira Filho None For Shareholder as Director Appointed by Minority Shareholder 2.2 Elect Henrique Andrade Trinckquel None For Shareholder Filho as Alternate Director Appointed by Minority Shareholder ITAUSA, INVESTIMENTOS ITAU S.A. Ticker: ITSA4 Security ID: P5887P427 Meeting Date: APR 13, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Appointed by Preferred None Abstain Shareholder Shareholder 2 Elect Jose Maria Rabelo as Fiscal None For Shareholder Council Member and Isaac Berensztejn as Alternate Appointed by Preferred Shareholder JBS S.A. Ticker: JBSS3 Security ID: P59695109 Meeting Date: DEC 09, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Apsis Consultoria Empresarial For For Management Ltda. as the Independent Firm to Appraise Proposed Transactions 2 Ratify Acquisition of Comercio e For For Management Industria de Massas Alimenticias Mssa Leve Ltda. (Participacao Societaria) 3 Approve Independent Firm's Appraisal For For Management 4 Ratify Election of Directors For For Management 5 Elect Fiscal Council Member and For For Management Alternate 6 Elect Director For For Management JBS S.A. Ticker: JBSS3 Security ID: P59695109 Meeting Date: MAR 15, 2017 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Agreement to Absorb Moy Park For For Management Lux Holdings S.a r.L (Moy Park Lux) 1.2 Approve Agreement to Absorb Friboi For For Management Trade Exportacao e Importacao Ltda. (Friboi Trade) 1.3 Ratify APSIS Consultoria Empresarial For For Management Ltda. as the Independent Firm to Appraise Proposed Transactions 1.4 Approve Independent Firm's Appraisals For For Management 1.5 Approve Absorption of Moy Park Lux For For Management Holdings S.a r.L (Moy Park Lux) and Friboi Trade Exportacao e Importacao Ltda. (Friboi Trade) 2 Ratify Election of Norberto Fatio as For For Management Independent Director JBS S.A. Ticker: JBSS3 Security ID: P59695109 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2016 2 Approve Allocation of Income and For Against Management Dividends 3.1 Fix Number of Directors For For Management 3.2 Elect Joesley Mendoca Batista as For Against Management Director 3.3 Elect Sergio Roberto Waldrich as For For Management Independent Director 3.4 Elect Jose Batista Sobrinho as Director For Against Management 3.5 Elect Humberto Junqueira de Farias as For Against Management Director 3.6 Elect Tarek Mohamed Noshy Nasr Mohamed For Against Management Farahat as Director 3.7 Elect Claudia Silva Araujo de Azeredo For Against Management Santos as Director 3.8 Elect Mauricio Luis Lucheti as Director For Against Management 3.9 Elect Norberto Fatio as Independent For For Management Director 3.10 Elect Wesley Mendoca Batista as For Against Management Director 3.11 Elect Director Appointed by Minority None Abstain Shareholder Shareholder 4.1 Fix Number of Fiscal Council Members For For Management 4.2 Elect Adrian Lima da Hora as Fiscal For For Management Council Member and Antonio da Silva Barreto Junior as Alternate 4.3 Elect Demetrius Nichele Macei as For For Management Fiscal Council Member and Marcos Godoy Brogiato as Alternate 4.4 Elect Jose Paulo da Silva Filho as For For Management Fiscal Council Member and Sandro Domingues Raffai as Alternate 4.5 Elect Eraldo Soares Pecanha as Fiscal For For Management Council Member and Francisco Vicente Santana Silva Telles as Alternate 4.6 Elect Fiscal Council Member Appointed None Abstain Shareholder by Minority Shareholder 5 Approve Remuneration of Company's For For Management Management and Fiscal Council Members JBS S.A. Ticker: JBSS3 Security ID: P59695109 Meeting Date: APR 28, 2017 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For For Management 2 Consolidate Bylaws For For Management KB FINANCIAL GROUP INC. Ticker: A105560 Security ID: Y46007103 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3.1 Elect Lee Hong as Non-Independent For For Management Non-Executive Director 3.2 Elect Choi Young-hwi as Outside For For Management Director 3.3 Elect Yoo Suk-ryul as Outside Director For For Management 3.4 Elect Lee Byung-nam as Outside Director For For Management 3.5 Elect Park Jae-ha as Outside Director For For Management 3.6 Elect Kim Eunice Kyonghee as Outside For For Management Director 3.7 Elect Stuart B. Solomon as Outside For For Management Director 4 Elect Han Jong-soo as Director to For For Management serve as Audit Committee member 5.1 Elect Yoo Suk-ryul as Members of Audit For For Management Committee 5.2 Elect Park Jae-ha as Members of Audit For For Management Committee 5.3 Elect Kim Eunice Kyonghee as Members For For Management of Audit Committee 6 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KCC CORP. Ticker: A002380 Security ID: Y45945105 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Two Outside Directors For For Management 2 Elect Two Members of Audit Committee For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KIA MOTORS CORP. Ticker: A000270 Security ID: Y47601102 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Elect One Inside Director and Two For For Management Outside Directors 3 Elect Two Members of Audit Committee For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KLABIN S.A. Ticker: KLBN4 Security ID: P60933135 Meeting Date: MAR 02, 2017 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Absorption of EMBALPLAN For For Management INDUSTRIA E COMERCIO DE EMBALAGENS S.A. 2 Approve Agreement to Absorb EMBALPLAN For For Management INDUSTRIA E COMERCIO DE EMBALAGENS S.A. 3 Ratify Apsis Consultoria Empresarial For For Management Ltda. as the Independent Firm to Appraise Proposed Transaction 4 Approve Independent Firm's Appraisal For For Management 5 Ratify Actions Carried Out by For For Management Company's Management 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions KLABIN S.A. Ticker: KLBN4 Security ID: P60933135 Meeting Date: MAR 08, 2017 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Capital Increase Re: Exercise For For Management of Warrants 2 Amend Article 5 to Reflect Changes in For For Management Capital KLABIN S.A. Ticker: KLBN4 Security ID: P60933135 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2016 2 Approve Allocation of Income For For Management 3 Elect Directors For Against Management 3.1 Elect Director Appointed by Minority None Did Not Vote Shareholder Shareholder 3.2 Elect Director Appointed by Preferred None Abstain Shareholder Shareholder 4 Approve Remuneration of Company's For For Management Management 5 Elect Fiscal Council Members For Abstain Management 5.1 Elect Wolfgang Eberhard Rohrbach as None For Shareholder Fiscal Council Member Appointed by Minority Shareholder 5.2 Elect Fiscal Council Member Appointed None Abstain Shareholder by Preferred Shareholder 6 Approve Remuneration of Fiscal Council For For Management Members KLABIN S.A. Ticker: KLBN4 Security ID: P60933135 Meeting Date: APR 28, 2017 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 5 For For Management 2 Amend Article 29 For For Management 3 Consolidate Bylaws For For Management 4 Approve Spinoff and Absorption of For For Management Florestal Vale do Corisco S.A. 5 Approve Spinoff and Absorption For For Management Agreement of Florestal Vale do Corisco S.A. 6 Ratify APSIS Consultoria e Avaliacoes For For Management Ltda. as the Independent Firm to Appraise Proposed Transaction 7 Approve Independent Firm's Appraisal For For Management 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions KOMERCNI BANKA A.S. Ticker: KOMB Security ID: X45471111 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: APR 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Management Board Report on For For Management Company's Operations and State of Its Assets 2 Receive Report on Act Providing for None None Management Business Undertaking in Capital Market 3 Receive Management Board Report on None None Management Related Entities 4 Receive Financial Statements, None None Management Consolidated Financial Statements, and Management Board Proposal on Allocation of Income 5 Receive Supervisory Board Report on None None Management Financial Statements, Management Board Proposal on Allocation of Income, Consolidated Financial Statements, Board's Work, and Company's Standing 6 Receive Audit Committee Report None None Management 7 Approve Consolidated Financial For For Management Statements 8 Approve Standalone Financial Statements For For Management 9 Approve Allocation of Income and For For Management Dividends of CZK 40 per Share 10.1 Elect Laurent Goutard as Supervisory For Against Management Board Member 10.2 Elect Petr Laube as Supervisory Board For Against Management Member 10.3 Elect Jean-Luc Parer as Supervisory For Against Management Board Member 10.4 Elect Giovanni Soma as Supervisory For Against Management Board Member 10.5 Elect Petr Dvorak as Supervisory Board For Against Management Member 10.6 Elect Pavel Jelinek as Supervisory For Against Management Board Member 10.7 Elect Miroslava Smidova as Supervisory For Against Management Board Member 11.1 Elect Giovanni Soma as Member of Audit For Against Management Committee 11.2 Elect Petr Laube as Member of Audit For Against Management Committee 12 Approve Agreements with Audit For For Management Committee Board Members 13 Approve Share Repurchase Program For For Management 14 Ratify Deloitte Audit s.r.o. as Auditor For For Management KOREA ELECTRIC POWER CORP. Ticker: A015760 Security ID: Y48406105 Meeting Date: OCT 24, 2016 Meeting Type: Special Record Date: AUG 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Kim Ju-seon as Member of Audit For For Management Committee 2 Amend Articles of Incorporation For For Management KOREA ELECTRIC POWER CORP. Ticker: A015760 Security ID: Y48406105 Meeting Date: JAN 10, 2017 Meeting Type: Special Record Date: NOV 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Moon Bong-soo as Inside Director For For Management KOREA ELECTRIC POWER CORP. Ticker: A015760 Security ID: Y48406105 Meeting Date: MAR 21, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 3 Elect Cho Hwan-ik as Inside Director For For Management KOREA INVESTMENT HOLDINGS CO. Ticker: A071050 Security ID: Y4862P106 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation For For Management 2.1 Elect Bae Jong-seok as Outside Director For For Management 2.2 Elect Lee Epstein Hobart as Outside For For Management Director 2.3 Elect Kim Jae-hwan as Outside Director For For Management 3 Elect Lee Sang-cheol as Outside For For Management Director to Serve as Audit Committee Member 4.1 Elect Bae Jong-seok as Member of Audit For For Management Committee 4.2 Elect Kim Jae-hwan as Member of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LG CHEM LTD. Ticker: A051910 Security ID: Y52758102 Meeting Date: OCT 31, 2016 Meeting Type: Special Record Date: SEP 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation For For Management LG CHEM LTD. Ticker: A051910 Security ID: Y52758102 Meeting Date: MAR 17, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Elect One Inside Director and Two For For Management Outside Directors 3 Elect Two Members of Audit Committee For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LG CORP. Ticker: A003550 Security ID: Y52755108 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Elect One Inside Director and One For For Management Outside Director 3 Elect Yoon Dae-hui as Members of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LG DISPLAY CO. Ticker: A034220 Security ID: Y5255T100 Meeting Date: MAR 23, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2.1 Elect Ha Hyeon-hoe as Non-independent For For Management Non-executive Director 2.2 Elect Jang Jin as Outside Director For For Management 2.3 Elect Kim Sang-don as Inside Director For For Management 3 Elect Han Geun-tae as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LIANHUA SUPERMARKET HOLDINGS CO., LTD. Ticker: 980 Security ID: Y5279F102 Meeting Date: DEC 05, 2016 Meeting Type: Special Record Date: NOV 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 6th Wenzhou Bank Wealth For For Management Management Product Agreement and Related Transactions 2 Approve 2nd SPD Bank Wealth Management For For Management Product Agreement and Related Transactions LIANHUA SUPERMARKET HOLDINGS CO., LTD. Ticker: 980 Security ID: Y5279F102 Meeting Date: JUN 12, 2017 Meeting Type: Annual Record Date: MAY 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2016 Report of the Board of For For Management Directors 2 Approve 2016 Report of the Supervisory For For Management Committee 3 Approve 2016 Audited Consolidated For For Management Financial Statements and 2016 Report of the International Auditors 4 Approve 2016 Profit Distribution For For Management Proposal 5 Approve Shanghai Certified Public For For Management Accountants as PRC Auditors and Deloitte Touche Tohmatsu as International Auditors and Authorize Board to Fix Their Remuneration 6.1 Elect Ye Yong-ming as Director For For Management 6.2 Elect Xu Zi-ying as Director For For Management 6.3 Elect Qi Yue-hong as Director For For Management 6.4 Elect Zhang Ye as Director For For Management 6.5 Elect Qian Jian-qiang as Director For For Management 6.6 Elect Zheng Xiao-yun as Director For For Management 6.7 Elect Wong Tak Hung as Director For Against Management 6.8 Elect Xia Da-wei as Director For For Management 6.9 Elect Lee Kwok Ming, Don as Director For For Management 6.10 Elect Sheng Yan as Director For For Management 6.11 Elect Zhang Jun as Director For For Management 7.1 Elect Lv Yong as Supervisor For For Management 7.2 Elect Tao Qing as Supervisor For For Management 8 Approve Remuneration of Directors and For For Management Authorize the Chairman to Approve Director's Service Contract 1 Approve Amendments to Articles of For For Management Association LIG NEX1 CO. LTD. Ticker: A079550 Security ID: Y5277W107 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Elect Nam Young-woo as Non-independent For For Management Non-executive Director 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LUKOIL PJSC Ticker: LKOH Security ID: 69343P105 Meeting Date: DEC 05, 2016 Meeting Type: Special Record Date: NOV 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends for First For For Management Nine Months of Fiscal 2016 2 Approve Remuneration of Directors For For Management LUKOIL PJSC Ticker: LKOH Security ID: 69343P105 Meeting Date: JUN 21, 2017 Meeting Type: Annual Record Date: MAY 26, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Dividends of RUB 120 per Share 2.1 Elect Vagit Alekperov as Director None Against Management 2.2 Elect Viktor Blazheev as Director None Against Management 2.3 Elect Toby Gati as Director None For Management 2.4 Elect Valery Grayfer as Director None Against Management 2.5 Elect Igor Ivanov as Director None Against Management 2.6 Elect Ravil Maganov as Director None Against Management 2.7 Elect Roger Munnings as Director None For Management 2.8 Elect Richard Matzke as Director None Against Management 2.9 Elect Nikolay Nikolaev as Director None Against Management 2.10 Elect Ivan Pictet as Director None For Management 2.11 Elect Leonid Fedun as Director None Against Management 2.12 Elect Lubov Khoba as Director None Against Management 3.1 Elect Ivan Vrublevsky as Member of For For Management Audit Commission 3.2 Elect Pavel Suloyev as Member of Audit For For Management Commission 3.3 Elect Aleksandr Surkov as Member of For For Management Audit Commission 4.1 Approve Remuneration of Directors for For For Management Fiscal 2016 4.2 Approve Remuneration of New Directors For For Management for Fiscal 2017 5.1 Approve Remuneration of Members of For For Management Audit Commission for Fiscal 2016 5.2 Approve Remuneration of New Members of For For Management Audit Commission for Fiscal 2017 6 Ratify KPMG as Auditor For For Management 7 Amend Charter For For Management 8 Amend Regulations on General Meetings For For Management 9 Amend Regulations on Board of Directors For For Management 10 Approve Related-Party Transaction Re: For For Management Liability Insurance for Directors ,Executives, and Companies MAGNESITA REFRATARIOS S.A. Ticker: MAGG3 Security ID: P6426L158 Meeting Date: AUG 08, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Appointment of Octavio Cortes For For Management Pereira Lopes as Board Chairman and Fersen Lamas Lambranho as Vice-Chairman 2 Approve Reduction in Share Capital For For Management without Cancellation of Shares 3 Amend Article 5 to Reflect Changes in For For Management Capital MAGNESITA REFRATARIOS S.A. Ticker: MAGG3 Security ID: P6426L158 Meeting Date: AUG 29, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 5 to Reflect Changes in For Did Not Vote Management Capital MAHINDRA & MAHINDRA LTD. Ticker: M&M Security ID: Y54164150 Meeting Date: JUN 13, 2017 Meeting Type: Court Record Date: MAY 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management MALAYAN BANKING BERHAD Ticker: MAYBANK Security ID: Y54671105 Meeting Date: APR 06, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Elect Abdul Farid bin Alias as Director For For Management 4 Elect R. Karunakaran as Director For For Management 5 Elect Cheng Kee Check as Director For For Management 6 Elect Hizam bin Hashim as Director For For Management 7 Elect Hasnita binti Dato' Hashim as For For Management Director 8 Elect Anthony Brent Elam as Director For For Management 9 Elect Jamiah binti Abdul Hamid as For For Management Director 10 Approve Remuneration of Directors For For Management 11 Approve Benefits Payable to For For Management Non-Executive Directors 12 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 13 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 14 Approve Issuance of New Ordinary For For Management Shares Under the Dividend Reinvestment Plan MALAYAN BANKING BERHAD Ticker: MAYBANK Security ID: Y54671105 Meeting Date: APR 06, 2017 Meeting Type: Special Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Employees' Share Grant Plan For Against Management 2 Approve Grant of Shares to Abdul Farid For Against Management Alias Under the Proposed ESGP MARCOPOLO S.A. Ticker: POMO4 Security ID: P64331112 Meeting Date: MAR 30, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Egon Handel as Fiscal Council None For Shareholder Member and Vanderlei Dominguez da Rosa as Alternate Appointed by Preferred Shareholder MEDIATEK INC. Ticker: 2454 Security ID: Y5945U103 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Profit Distribution For For Management 3 Approve Cash Distribution from Capital For For Management Reserve 4 Approve Amendments to Articles of For For Management Association 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6.1 Elect Rick Tsai with ID No. A102354XXX For For Management as Non-independent Director 6.2 Elect Ming Je Tang with ID No. For For Management A100065XXX as Independent Director 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Other Business None Against Management MEGAFON PJSC Ticker: MFON Security ID: 58517T209 Meeting Date: AUG 19, 2016 Meeting Type: Special Record Date: JUN 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Early Termination of Powers of For For Management Board of Directors 2.1 Elect Robert Andersson as Director None Against Management 2.2 Elect Gustav Bengtsson as Director None Against Management 2.3 Elect Aleksandr Esikov as Director None Against Management 2.4 Elect Nikolay Krylov as Director None Against Management 2.5 Elect Paul Myners as Director None For Management 2.6 Elect Carl Luiga as Director None Against Management 2.7 Elect Per Emil Nilsson as Director None Against Management 2.8 Elect Jan Rudberg as Director None For Management 2.9 Elect Ingrid Stenmark as Director None Against Management 2.10 Elect Vladimir Streshynsky as Director None Against Management 2.11 Elect Ivan Tavrin as Director None Against Management MEGAFON PJSC Ticker: MFON Security ID: 58517T100 Meeting Date: SEP 16, 2016 Meeting Type: Special Record Date: AUG 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization of PAO Megafon For For Management via Spin-Off of AO PBK 2 Approve Reorganization of PAO Megafon For For Management via Acquisition of AO Mobikom Volga and AO Yaroslavl-GSM 3 Approve Related-Party Transactions: For For Management Agreement on Lease and/or Use of Telecom Facilities with AO PBK MEGAFON PJSC Ticker: MFON Security ID: 58517T209 Meeting Date: SEP 16, 2016 Meeting Type: Special Record Date: AUG 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization of PAO Megafon For For Management via Spin-Off of AO PBK 2 Approve Reorganization of PAO Megafon For For Management via Acquisition of AO Mobikom Volga and AO Yaroslavl-GSM 3 Approve Related-Party Transactions: For For Management Agreement on Lease and/or Use of Telecom Facilities with AO PBK MEGAFON PJSC Ticker: MFON Security ID: 58517T100 Meeting Date: NOV 25, 2016 Meeting Type: Special Record Date: OCT 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Early Termination of Powers of For Against Management Board of Directors 2.1 Elect Robert Andersson as Director None Against Management 2.2 Elect Henriette Wendt as Director None Against Management 2.3 Elect Aleksandr Esikov as Director None Against Management 2.4 Elect Nikolay Krylov as Director None Against Management 2.5 Elect Paul Myners as Director None For Management 2.6 Elect Emil Nilsson as Director None Against Management 2.7 Elect Jan Rudberg as Director None For Management 2.8 Elect Ingrid Stenmark as Director None Against Management 2.9 Elect Vladimir Streshinsky as Director None Against Management 2.10 Elect Ivan Tavrin as Director None Against Management MEGAFON PJSC Ticker: MFON Security ID: 58517T209 Meeting Date: NOV 25, 2016 Meeting Type: Special Record Date: OCT 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Early Termination of Powers of For Against Management Board of Directors 2.1 Elect Robert Andersson as Director None Against Management 2.2 Elect Henriette Wendt as Director None Against Management 2.3 Elect Aleksandr Esikov as Director None Against Management 2.4 Elect Nikolay Krylov as Director None Against Management 2.5 Elect Paul Myners as Director None For Management 2.6 Elect Emil Nilsson as Director None Against Management 2.7 Elect Jan Rudberg as Director None For Management 2.8 Elect Ingrid Stenmark as Director None Against Management 2.9 Elect Vladimir Streshinsky as Director None Against Management 2.10 Elect Ivan Tavrin as Director None Against Management MEGAFON PJSC Ticker: MFON Security ID: 58517T100 Meeting Date: DEC 09, 2016 Meeting Type: Special Record Date: NOV 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends for First For For Management Nine Months of Fiscal 2016 MEGAFON PJSC Ticker: MFON Security ID: 58517T209 Meeting Date: DEC 09, 2016 Meeting Type: Special Record Date: NOV 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends for First For For Management Nine Months of Fiscal 2016 MEGAFON PJSC Ticker: MFON Security ID: 58517T100 Meeting Date: JAN 20, 2017 Meeting Type: Special Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Related-Party Transactions Re: For For Management Share Purchase Agreement MEGAFON PJSC Ticker: MFON Security ID: 58517T209 Meeting Date: JAN 20, 2017 Meeting Type: Special Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Related-Party Transactions Re: For For Management Share Purchase Agreement MEGAFON PJSC Ticker: MFON Security ID: 58517T100 Meeting Date: JUN 30, 2017 Meeting Type: Annual Record Date: JUN 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends 4.1 Elect Robert Andersson as Director None Against Management 4.2 Elect Henriette Wendt as Director None Against Management 4.3 Elect Boris Dobrodeev as Director None Against Management 4.4 Elect Aleksandr Esikov as Director None Against Management 4.5 Elect Nikolay Krylov Director None Against Management 4.6 Elect Paul Myners as Director None For Management 4.7 Elect Douglas Lubbe as Director None Against Management 4.8 Elect Hannu-Matti Makinen as Director None Against Management 4.9 Elect Pavel Mitrofanov as Director None Against Management 4.10 Elect Ardavan Moshiri as Director None Against Management 4.11 Elect Per Emil Nilsson as Director None Against Management 4.12 Elect Jan Rudberg as Director None Against Management 4.13 Elect Ingrid Stenmark as Director None Against Management 4.14 Elect Vladimir Streshinsky as Director None Against Management 5 Fix Size of Management Board; Elect For For Management Members of Management Board 6 Ratify Auditor For For Management 7 Elect Members of Audit Commission For For Management 8 Approve Company's Membership in Big For For Management Data Value Association 9 Approve Company's Membership in For For Management Internet of Things Association MEGAFON PJSC Ticker: MFON Security ID: 58517T209 Meeting Date: JUN 30, 2017 Meeting Type: Annual Record Date: JUN 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends 4.1 Elect Robert Andersson as Director None Against Management 4.2 Elect Henriette Wendt as Director None Against Management 4.3 Elect Boris Dobrodeev as Director None Against Management 4.4 Elect Aleksandr Esikov as Director None Against Management 4.5 Elect Nikolay Krylov Director None Against Management 4.6 Elect Paul Myners as Director None For Management 4.7 Elect Douglas Lubbe as Director None Against Management 4.8 Elect Hannu-Matti Makinen as Director None Against Management 4.9 Elect Pavel Mitrofanov as Director None Against Management 4.10 Elect Ardavan Moshiri as Director None Against Management 4.11 Elect Per Emil Nilsson as Director None Against Management 4.12 Elect Jan Rudberg as Director None Against Management 4.13 Elect Ingrid Stenmark as Director None Against Management 4.14 Elect Vladimir Streshinsky as Director None Against Management 5 Fix Size of Management Board; Elect For For Management Members of Management Board 6 Ratify Auditor For For Management 7 Elect Members of Audit Commission For For Management 8 Approve Company's Membership in Big For For Management Data Value Association 9 Approve Company's Membership in For For Management Internet of Things Association METROPOLITAN BANK & TRUST COMPANY Ticker: MBT Security ID: Y6028G136 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of the Annual Meeting For For Management Held on April 27, 2016 2 Ratify All Acts and Resolutions of the For For Management Board of Directors, Management and All Committees from April 27, 2016 to April 25, 2017 3.1 Elect George S.K. Ty as Director For For Management 3.2 Elect Arthur Ty as Director For For Management 3.3 Elect Francisco C. Sebastian as For For Management Director 3.4 Elect Fabian S. Dee as Director For For Management 3.5 Elect Jesli A. Lapus as Director For For Management 3.6 Elect Alfred V. Ty as Director For For Management 3.7 Elect Robin A. King as Director For For Management 3.8 Elect Rex C. Drilon II as Director For For Management 3.9 Elect Edmund A. Go as Director For For Management 3.10 Elect Francisco F. Del Rosario, Jr. as For For Management Director 3.11 Elect Vicente R. Cuna, Jr. as Director For For Management 3.12 Elect Edgar O. Chua as Director For For Management 5 Appoint Sycip Gorres Velayo & Co. as For For Management External Auditors MEXICHEM S.A.B. DE C.V. Ticker: MEXCHEM * Security ID: P57908132 Meeting Date: DEC 07, 2016 Meeting Type: Special Record Date: NOV 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cash Dividends of USD 105 For For Management Million 2 Approve Stock Dividend at a Rate of 0. For For Management 025 Shares per Share 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions MEXICHEM S.A.B. DE C.V. Ticker: MEXCHEM * Security ID: P57908132 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept CEO's Report and Board's Report For For Management on Operations and Results 1.2 Accept Individual and Consolidated For For Management Financial Statements 1.3 Accept Report on Compliance of Fiscal For For Management Obligations 2 Present Audit and Corporate Practices For For Management Committee's Report 3.1 Approve Net Consolidated Profit after For For Management Minority Interest in the Amount of USD 238.4 Million 3.2 Approve Treatment of Individual Net For For Management Loss in the Amount of MXN 672.72 Million (USD 238.4 Million) 3.3 Approve Allocation of Individual and For For Management or Consolidated Profits and or Losses Referred to in Items 3.1 and 3.2 to the Accumulated Results Account 4.1 Ratify Antonio Del Valle Ruiz as For For Management Honorary and Lifetime Board Chairman 4.2a Ratify Juan Pablo Del Valle Perochena For For Management as Board Member 4.2b Ratify Adolfo Del Valle Ruiz as Board For For Management Member 4.2c Ratify Ignacio Del Valle Ruiz as Board For For Management Member 4.2d Ratify Antonio Del Valle Perochena as For For Management Board Member 4.2e Ratify Maria Guadalupe Del Valle For For Management Perochena as Board Member 4.2f Ratify Jaime Ruiz Sacristan as Board For For Management Member 4.2g Ratify Fernando Ruiz Sahagun as Board For For Management Member 4.2h Ratify Eugenio Santiago Clariond Reyes For For Management Retana as Board Member 4.2i Ratify Eduardo Tricio Haro as Board For For Management Member 4.2j Ratify Guillermo Ortiz Martinez as For For Management Board Member 4.2k Ratify Divo Milan Haddad as Board For For Management Member 4.3a Ratify Fernando Ruiz Sahagun as For For Management Chairman of Audit Committee 4.3b Ratify Eugenio Santiago Clariond Reyes For For Management Retana as Chairman of Corporate Practices Committee 4.4a Ratify Juan Pablo Del Valle Perochena For For Management as Chairman of Board of Directors 4.4b Ratify Juan Pablo Del Rios Benitez as For For Management Secretary (without being a member) of Board 5 Approve Remuneration of Chairman of For For Management Board, Audit Committee and Corporate Practices Committee; Approve Remuneration of Members of Board and Members of Audit Committee and Corporate Practices Committee 6.1 Approve Cancellation of Balance of For For Management Amount Approved to be Used for Acquisition of Company's Shares 6.2 Set Aggregate Nominal Amount of Share For For Management Repurchase Reserve at USD 385 Million 7 Accept Report on Adoption or For For Management Modification of Policies in Share Repurchases of Company 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions NAGACORP LTD. Ticker: 3918 Security ID: G6382M109 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1 Elect Chen Yepern as Director For For Management 3.2 Elect Abdul Kadir Bin Haji Sheikh For For Management Fadzir as Director 3.3 Elect Lim Mun Kee as Director For For Management 4 Approve Directors' Remuneration for For For Management the Year and Authorize Board to Fix 2017 Directors' Remuneration 5 Approve BDO Limited as Auditors and For For Management Authorize Board to Fix Their Remuneration 6a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6b Authorize Repurchase of Issued Share For For Management Capital 6c Authorize Reissuance of Repurchased For Against Management Shares NAMPAK LTD Ticker: NPK Security ID: S5326R114 Meeting Date: FEB 01, 2017 Meeting Type: Annual Record Date: JAN 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Roy Andersen as Director For For Management 2 Re-elect Phinda Madi as Director For Against Management 3 Re-elect Nopasika Lila as Director For For Management 4 Re-elect Peter Surgey as Director For For Management 5 Reappoint Deloitte & Touche as For For Management Auditors of the Company with Trushar Kalan as the Individual Registered Auditor 6 Re-elect Roy Andersen as Chairman of For For Management the Audit Committee 7 Re-elect Nopasika Lila as Member of For For Management the Audit Committee 8 Re-elect Ipeleng Mkhari as Member of For For Management the Audit Committee 9 Approve Remuneration Policy For For Management 10 Approve of Non-Executive Directors' For For Management Fees 11 Authorise Repurchase of Issued Share For For Management Capital 12 Approve Financial Assistance in Terms For For Management of Section 45 of the Companies Act NEMAK, S. A. B. DE C. V. Ticker: NEMAK A Security ID: P71340106 Meeting Date: FEB 27, 2017 Meeting Type: Annual Record Date: FEB 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and Cash For For Management Dividends; Approve Maximum Amount for Repurchase of Shares 3 Elect Directors and Chairmen of Audit For Against Management and Corporate Practices Committees; Fix Their Remuneration 4 Appoint Legal Representatives For For Management 5 Approve Minutes of Meeting For For Management NMDC LTD. Ticker: 526371 Security ID: Y62393114 Meeting Date: AUG 02, 2016 Meeting Type: Special Record Date: JUL 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For For Management NMDC LTD. Ticker: 526371 Security ID: Y62393114 Meeting Date: SEP 29, 2016 Meeting Type: Annual Record Date: SEP 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Interim Dividend For For Management 3 Reelect T. R. K. Rao as Director For Against Management 4 Reelect P.K. Satpathy as Director For Against Management 5 Authorize Board to Fix Remuneration of For For Management Auditors 6 Elect Arun Kumar Srivastava as For For Management Independent Director 7 Elect Bhagwati Mahesh Baldewa as For For Management Independent Director 8 Elect Rajesh Kumar Mangal as For For Management Independent Director 9 Elect Pradip Bhargava as Independent For For Management Director 10 Elect Syamal Kumar Sarkar as For For Management Independent Director 11 Elect Shyam Murari Nigam as For For Management Independent Director 12 Elect Sandeep Tula as Director For Against Management 13 Approve Remuneration of Cost Auditors For For Management 14 Approve Keeping of Register of Members For For Management and Related Documents at the Company's Registrar and Share Transfer Agents NTPC LTD. Ticker: NTPC Security ID: Y6421X116 Meeting Date: SEP 20, 2016 Meeting Type: Annual Record Date: SEP 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividend and Approve For For Management Final Dividend 3 Reelect S.C.Pandey as Director For Against Management 4 Reelect Kulamani Biswal as Director For Against Management 5 Authorize Board to Fix Remuneration of For For Management Auditors 6 Elect Gurdeep Singh as Director and For For Management Approve Appointment of Gurdeep Singh as Chairman and Managing Director 7 Elect Aniruddha Kumar as Director For Against Management 8 Elect Rajesh Jain as Independent For For Management Director 9 Elect Gauri Trivedi as Independent For For Management Director 10 Elect Seethapathy Chander as For For Management Independent Director 11 Authorize Issuance of Bonds/Debentures For For Management 12 Approve Remuneration of Auditors For For Management PARKSON RETAIL GROUP LTD. Ticker: 3368 Security ID: G69370115 Meeting Date: NOV 17, 2016 Meeting Type: Special Record Date: NOV 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Equity Transfer Agreement, For For Management Loan Transfer Agreement and Related Transactions PARKSON RETAIL GROUP LTD. Ticker: 3368 Security ID: G69370115 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAY 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Chong Sui Hiong as Director For For Management 2.2 Elect Fu Ah Kiow as Director For For Management 2.3 Elect Ko Tak Fai, Desmond as Director For For Management 2.4 Authorize Board to Fix Remuneration of For For Management Directors 3 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Authorize Repurchase of Issued Share For For Management Capital 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Reissuance of Repurchased For Against Management Shares PETROCHINA COMPANY LIMITED Ticker: 857 Security ID: Y6883Q104 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: MAY 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2016 Report of the Board of For For Management Directors 2 Approve 2016 Report of the Supervisory For For Management Committee 3 Approve 2016 Audited Financial For For Management Statements 4 Approve Final Dividend For For Management 5 Authorize Board to Determine the For For Management Distribution of Interim Dividends 6 Approve KPMG Huazhen as Domestic For For Management Auditors and KPMG as International Auditors and Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Approve Issuance of Debt Financing For For Management Instruments 9.1 Elect Wang Yilin as Director For For Shareholder 9.2 Elect Wang Dongjin as Director For For Shareholder 9.3 Elect Yu Baocai as Director For Against Shareholder 9.4 Elect Liu Yuezhen as Director For For Shareholder 9.5 Elect Liu Hongbin as Director For For Shareholder 9.6 Elect Hou Qijun as Director For For Shareholder 9.7 Elect Duan Liangwei as Director For For Shareholder 9.8 Elect Qin Weizhong as Director For For Shareholder 9.9 Elect Lin Boqiang as Director For For Shareholder 9.10 Elect Zhang Biyi as Director For For Shareholder 9.11 Elect Elsie Leung Oi-sie as Director For For Shareholder 9.12 Elect Tokuchi Tatsuhito as Director For For Shareholder 9.13 Elect Simon Henry as Director For For Shareholder 10.1 Elect Xu Wenrong as Supervisor For For Shareholder 10.2 Elect Zhang Fengshan as Supervisor For For Shareholder 10.3 Elect Jiang Lifu as Supervisor For For Shareholder 10.4 Elect Lu Yaozhong as Supervisor For For Shareholder PETROLEO BRASILEIRO SA-PETROBRAS Ticker: PETR4 Security ID: 71654V408 Meeting Date: AUG 04, 2016 Meeting Type: Special Record Date: JUL 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For For Management 2 Consolidate Bylaws For For Management 3 Elect Director For For Management 4 Grant Waiver to Nelson Luiz Costa For For Management Silva in Order to Hold an Executive Position PETROLEO BRASILEIRO SA-PETROBRAS Ticker: PETR4 Security ID: 71654V408 Meeting Date: NOV 30, 2016 Meeting Type: Special Record Date: NOV 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Marcelo Mesquita de Siqueira None For Shareholder Filho as Director Appointed by Minority Shareholder 2 Approve Sale of 90 Percent of Shares For For Management of Nova Transportadora do Sudeste - NTS (NTS) 3 Waive Petrobras' Preemptive Rights to For For Management Subscribe Convertible Debentures to be Issued by Nova Transportadora do Sudeste - NTS (NTS) 4 Amend Articles For For Management 5 Consolidate Bylaws For For Management PETROLEO BRASILEIRO SA-PETROBRAS Ticker: PETR4 Security ID: 71654V408 Meeting Date: JAN 31, 2017 Meeting Type: Special Record Date: JAN 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale of Liquigas Distribuidora For For Management S.A. 2 Approve Sale of PetroquimicaSuape and For For Management CITEPE PETROLEO BRASILEIRO SA-PETROBRAS Ticker: PETR4 Security ID: 71654V408 Meeting Date: MAR 27, 2017 Meeting Type: Special Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Fiscal Council Member For For Management 2 Approve Sale of PetroquimicaSuape and For For Management CITEPE PETROLEO BRASILEIRO SA-PETROBRAS Ticker: PETR4 Security ID: 71654V408 Meeting Date: APR 27, 2017 Meeting Type: Annual/Special Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Against Management Statutory Reports for Fiscal Year Ended Dec. 31, 2016 2.1 Elect Fiscal Council Members For Against Management 2.2a Elect Reginaldo Ferreira Alexandre as None For Shareholder Fiscal Council Member and Marcelo Gasparino da Silva as Alternate Appointed by Minority Shareholder 2.2b Elect Francisco Vidal Luna as Fiscal None Abstain Shareholder Council Member and Manuelito Pereira Magalhaes Junior as Alternate Appointed by Minority Shareholder 3 Approve Remuneration of Company's For For Management Management and Fiscal Council Members 1 Amend Articles For For Management 2 Consolidate Bylaws For For Management 3 Amend Policy of Appointment of Members For For Management of the Fiscal Council, Board of Directors and Executive Directors of Petrobras PICC PROPERTY AND CASUALTY CO., LTD. Ticker: 2328 Security ID: Y6975Z103 Meeting Date: MAR 24, 2017 Meeting Type: Special Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Wang He as Supervisor For For Management PICC PROPERTY AND CASUALTY CO., LTD. Ticker: 02328 Security ID: Y6975Z103 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: MAY 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2016 Report of the Board of For For Management Directors 2 Approve 2016 Report of the Supervisory For For Management Committee 3 Approve 2016 Audited Financial For For Management Statements and Auditor's Report 4 Approve 2016 Profit Distribution Plan For For Management 5 Approve 2017 Directors' Fees For For Management 6 Approve 2017 Supervisors' Fees For For Management 7 Approve Deloitte Touche Tohmatsu as For For Management International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 2318 Security ID: Y69790106 Meeting Date: AUG 15, 2016 Meeting Type: Special Record Date: JUL 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Review of the Provision of For For Management Assured Entitlement Only to H Shareholders of the Company in Respect of Overseas Listing of Ping An Securities PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 2318 Security ID: Y69790106 Meeting Date: AUG 15, 2016 Meeting Type: Special Record Date: JUL 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Review of Overseas Listing For For Management Proposal of Ping An Securities 2 Approve Review of Overseas Listing of For For Management Ping An Securities - Compliance with Relevant Provisions 3 Approve Review of Company's For For Management Undertakings to Maintain Its Independent Listing Status 4 Approve Review of Sustainable For For Management Profitability Statement and Prospect 5 Approve Review of Authorization For For Management Concerning Overseas Listing of Ping An Securities 6 Approve Adjustment of the Remuneration For For Management of Non-executive Directors 7 Approve Adjustment of the Remuneration For For Management of Non-employee Representative Supervisors 8 Approve Review of the Provision of For For Management Assured Entitlement Only to H Shareholders of the Company in Respect of Overseas Listing of Ping An Securities PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 2318 Security ID: Y69790106 Meeting Date: JUN 16, 2017 Meeting Type: Annual Record Date: MAY 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2016 Report of the Board of For For Management Directors 2 Approve 2016 Report of the Supervisory For For Management Committee 3 Approve 2016 Annual Report and its For For Management Summary 4 Approve 2016 Report of the Auditors For For Management and the Audited Financial Statements 5 Approve 2016 Profit Distribution Plan For For Management and Distribution of Final Dividends 6 Approve PricewaterhouseCoopers Zhong For For Management Tian LLP as the PRC Auditor and PricewaterhouseCoopers as the International Auditor and Authorize Board to Fix Their Remuneration 7 Elect Ouyang Hui as Director For For Management 8 Approve Autohome Inc. Share Incentive For Against Management Plan 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 10 Approve Issuance of Debt Financing For For Management Instruments PIONEER FOOD GROUP LTD Ticker: PFG Security ID: S6279F107 Meeting Date: FEB 10, 2017 Meeting Type: Annual Record Date: FEB 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint PricewaterhouseCoopers For For Management Incorporated as Auditors of the Company with Duncan Adriaans as the Individual Auditor and Authorise Their Remuneration 2 Authorise Board to Issue Shares for For For Management Cash 3 Re-elect Mohammad Karaan as Director For For Management 4 Re-elect Gerrit Pretorius as Director For For Management 5 Re-elect Andile Sangqu as Director For For Management 6 Re-elect Norman Celliers as Director For For Management 7 Elect Lindiwe Mthimunye-Bakoro as For For Management Director 8 Re-elect Norman Thomson as Member of For For Management the Audit Committee 9 Elect Sango Ntsaluba as Member of the For For Management Audit Committee 10 Elect Lindiwe Mthimunye-Bakoro as For For Management Member of the Audit Committee 11 Approve Remuneration Policy For For Management 12 Approve Non-executive Directors' For For Management Remuneration 13 Approve Financial Assistance in Terms For For Management of Section 45 of the Companies Act 14 Approve Financial Assistance in Terms For Against Management of Section 44 of the Companies Act 15 Authorise Repurchase of Issued Share For For Management Capital 16 Amend Memorandum of Incorporation For For Management POSCO Ticker: A005490 Security ID: Y70750115 Meeting Date: MAR 10, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2.1.1 Elect Kim Shin-bae as Outside Director For For Management 2.1.2 Elect Jang Seung-hwa as Outside For For Management Director 2.1.3 Elect Jeong Moon-gi as Outside Director For For Management 2.2.1 Elect Jang Seung-hwa as Members of For For Management Audit Committee 2.2.2 Elect Jeong Moon-gi as Members of For For Management Audit Committee 2.3.1 Elect Kwon Oh-joon as Inside Director For For Management 2.3.2 Elect Oh In-hwan as Inside Director For For Management 2.3.3 Elect Choi Jeong-woo as Inside Director For For Management 2.3.4 Elect Jang In-hwa as Inside Director For For Management 2.3.5 Elect Yoo Seong as Inside Director For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors POWSZECHNA KASA OSZCZEDNOSCI BANK POLSKI SA Ticker: PKO Security ID: X6919X108 Meeting Date: MAR 13, 2017 Meeting Type: Special Record Date: FEB 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Receive Agenda of Meeting None None Management 5 Approve Remuneration Policy for None For Shareholder Management Board Members 6 Approve Remuneration Policy for None For Shareholder Supervisory Board Members 7 Amend Statute For For Management 8 Close Meeting None None Management POWSZECHNA KASA OSZCZEDNOSCI BANK POLSKI SA Ticker: PKO Security ID: X6919X108 Meeting Date: JUN 22, 2017 Meeting Type: Annual Record Date: JUN 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5 Receive Management Board Report on None None Management Company's Operations, Financial Statements, and Management Board Proposal on Allocation of Income 6 Receive Management Board Report on None None Management Group's Operations and Consolidated Financial Statements 7 Receive Supervisory Board Report None None Management 8.1 Approve Management Board Report on For For Management Company's Operations 8.2 Approve Financial Statements For For Management 8.3 Approve Management Board Report on For For Management Group's Operations 8.4 Approve Consolidated Financial For For Management Statements 8.5 Approve Supervisory Board Report For For Management 8.6 Approve Allocation of Income For For Management 8.7a Approve Discharge of Zbigniew Jagiello For For Management (CEO) 8.7b Approve Discharge of Janusz Derda For For Management (Deputy CEO) 8.7c Approve Discharge of Bartosz For For Management Drabikowski (Deputy CEO) 8.7d Approve Discharge of Maks Kraczkowski For For Management (Deputy CEO) 8.7e Approve Discharge of Mieczyslaw Krol For For Management (Deputy CEO) 8.7f Approve Discharge of Piotr Mazur For For Management (Deputy CEO) 8.7g Approve Discharge of Jakub Papierski For For Management (Deputy CEO) 8.7h Approve Discharge of Jan Rosciszewski For For Management (Deputy CEO) 8.7i Approve Discharge of Piotr Alicki For For Management (Deputy CEO) 8.7j Approve Discharge of Jaroslaw Myjak For For Management (Deputy CEO) 8.7k Approve Discharge of Jacek Oblekowski For For Management (Deputy CEO) 8.8a Approve Discharge of Piotr Sadownik For For Management (Supervisory Board Chairman) 8.8b Approve Discharge of Grazyna For For Management Ciurzynska (Supervisory Board Deputy Chairman) 8.8c Approve Discharge of Zbigniew Hajlasz For For Management (Supervisory Board Member) 8.8d Approve Discharge of Miroslaw Barszcz For For Management (Supervisory Board Member) 8.8e Approve Discharge of Adam Budnikowski For For Management (Supervisory Board Member) 8.8f Approve Discharge of Wojciech Jasinski For For Management (Supervisory Board Member) 8.8g Approve Discharge of Andrzej For For Management Kisielewicz (Supervisory Board Member) 8.8h Approve Discharge of Elzbieta For For Management Maczynska-Ziemacka (Supervisory Board Member) 8.8i Approve Discharge of Janusz For For Management Ostaszewski (Supervisory Board Member) 8.8j Approve Discharge of Jerzy Gora For For Management (Supervisory Board Member) 8.8k Approve Discharge of Miroslaw Czekaj For For Management (Supervisory Board Deputy Chairman) 8.8l Approve Discharge of Piotr Marczak For For Management (Supervisory Board Member) 8.8m Approve Discharge of Marek Mroczkowski For For Management (Supervisory Board Member) 8.8n Approve Discharge of Krzysztof Kilian For For Management (Supervisory Board Member) 8.8o Approve Discharge of Zofia Dzik For For Management (Supervisory Board Member) 8.8p Approve Discharge of Malgorzata For For Management Dec-Kruczkowska (Supervisory Board Member) 8.8q Approve Discharge of Agnieszka For For Management Winnik-Kalemba (Supervisory Board Member) 9 Receive Supervisory Board Report on None None Management Remuneration Policy and Compliance with Corporate Governance Principles 10 Elect Supervisory Board Member For Against Management 11 Amend Statute Re: Corporate Purpose For For Management 12 Close Meeting None None Management POWSZECHNY ZAKLAD UBEZPIECZEN SA Ticker: PZU Security ID: X6919T107 Meeting Date: JAN 18, 2017 Meeting Type: Special Record Date: JAN 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5 Approve Remuneration Policy for None Against Shareholder Members of Management Board 6 Approve Remuneration Policy for None Against Shareholder Members of Supervisory Board 7 Fix Size of Supervisory Board None Against Shareholder 8.1 Recall Supervisory Board Member None Against Shareholder 8.2 Elect Supervisory Board Member None Against Shareholder 9 Approve Decision on Covering Costs of For Against Management Convocation of General Meeting of Shareholders 10 Close Meeting None None Management POWSZECHNY ZAKLAD UBEZPIECZEN SA Ticker: PZU Security ID: X6919T107 Meeting Date: APR 12, 2017 Meeting Type: Special Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5 Approve Issuance of Subordinated Bonds For For Management 6.1 Recall Supervisory Board Member None Against Shareholder 6.2 Elect Supervisory Board Member None Against Shareholder 7 Close Meeting None None Management POWSZECHNY ZAKLAD UBEZPIECZEN SA Ticker: PZU Security ID: X6919T107 Meeting Date: JUN 29, 2017 Meeting Type: Annual Record Date: JUN 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5 Receive Financial Statements None None Management 6 Receive Management Board Report on None None Management Company's Operations 7 Receive Consolidated Financial None None Management Statements 8 Receive Management Board Report on None None Management Group's Operations 9 Receive Supervisory Board Reports on None None Management Its Review of Financial Statements, Management Board Report, and Management Board Proposal on Allocation of Income 10 Receive Supervisory Board Report on None None Management Its Activities 11 Approve Financial Statements For For Management 12 Approve Management Board Report on For For Management Company's Operations 13 Approve Consolidated Financial For For Management Statements 14 Approve Management Board Report on For For Management Group's Operations 15 Approve Allocation of Income and For For Management Dividends of PLN 1.40 per Share 16.1 Approve Discharge of Przemyslaw For For Management Dabrowski (Management Board Member) 16.2 Approve Discharge of Rafal Grodzicki For For Management (Management Board Member) 16.3 Approve Discharge of Roger Hodgkiss For For Management (Management Board Member) 16.4 Approve Discharge of Andrzej Jaworski For For Management (Management Board Member) 16.5 Approve Discharge of Sebastian Klimek For For Management (Management Board Member) 16.6 Approve Discharge of Beata For For Management Kozlowska-Chyla (Management Board Member) 16.7 Approve Discharge of Michal Krupinski For For Management (Management Board Member) 16.8 Approve Discharge of Dariusz Krzewina For For Management (Management Board Member) 16.9 Approve Discharge of Tomasz Kulik For For Management (Management Board Member) 16.10 Approve Discharge of Robert Pietryszyn For For Management (Management Board Member) 16.11 Approve Discharge of Maciej Rapkiewicz For For Management (Management Board Member) 16.12 Approve Discharge of Pawel Surowka For For Management (Management Board Member) 16.13 Approve Discharge of Tomasz Tarkowski For For Management (Management Board Member) 17.1 Approve Discharge of Marcin For For Management Chludzinski (Supervisory Board Member) 17.2 Approve Discharge of Zbigniew For For Management Cwiakalski (Supervisory Board Member) 17.3 Approve Discharge of Zbigniew Derdziuk For For Management (Supervisory Board Member) 17.4 Approve Discharge of Dariusz Filar For For Management (Supervisory Board Member) 17.5 Approve Discharge of Marcin Gargas For For Management (Supervisory Board Member) 17.6 Approve Discharge of Dariusz Kacprzyk For For Management (Supervisory Board Member) 17.7 Approve Discharge of Pawel Kaczmarek For For Management (Supervisory Board Member) 17.8 Approve Discharge of Jakub Karnowski For For Management (Supervisory Board Member) 17.9 Approve Discharge of Eligiusz For For Management Krzesniak (Supervisory Board Member) 17.10 Approve Discharge of Aleksandra For For Management Magaczewska (Supervisory Board Member) 17.11 Approve Discharge of Alojzy Nowak For For Management (Supervisory Board Member) 17.12 Approve Discharge of Jerzy Paluchniak For For Management (Supervisory Board Member) 17.13 Approve Discharge of Piotr Paszko For For Management (Supervisory Board Member) 17.14 Approve Discharge of Maciej Piotrowski For For Management (Supervisory Board Member) 17.15 Approve Discharge of Radoslaw For For Management Potrzeszcz (Supervisory Board Member) 17.16 Approve Discharge of Piotr Walkowiak For For Management (Supervisory Board Member) 17.17 Approve Discharge of Maciej Zaborowski For For Management (Supervisory Board Member) 18 Amend Feb. 8, 2017, EGM, Resolution None Against Shareholder Re: Remuneration Policy for Management Board Members 19 Amend Statute None For Shareholder 20.1 Recall Supervisory Board Member None Against Shareholder 20.2 Elect Supervisory Board Member None Against Shareholder 21 Close Meeting None None Management PT ASTRA AGRO LESTARI TBK Ticker: AALI Security ID: Y7116Q119 Meeting Date: APR 11, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Elect Directors and Commissioners and For For Management Approve Their Remuneration 4 Appoint Auditors For For Management 5 Accept Report on the Use of Proceeds For For Management from the Initial Public Offering PT INDOCEMENT TUNGGAL PRAKARSA TBK Ticker: INTP Security ID: Y7127B135 Meeting Date: DEC 02, 2016 Meeting Type: Special Record Date: NOV 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director and Commissioners For Against Management PT INDOCEMENT TUNGGAL PRAKARSA TBK Ticker: INTP Security ID: Y7127B135 Meeting Date: MAY 22, 2017 Meeting Type: Annual Record Date: APR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Auditors For For Management 4 Elect Commissioners For For Management 5 Approve Remuneration of Directors and For For Management Commissioners PUNJAB NATIONAL BANK LTD. Ticker: 532461 Security ID: Y7162Z146 Meeting Date: AUG 31, 2016 Meeting Type: Special Record Date: AUG 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity Shares to For For Management Government of India PUNJAB NATIONAL BANK LTD. Ticker: 532461 Security ID: Y7162Z146 Meeting Date: JUN 29, 2017 Meeting Type: Annual Record Date: JUN 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Elect Sanjay Verma as Director None None Management QUANTA COMPUTER INC. Ticker: 2382 Security ID: Y7174J106 Meeting Date: JUN 16, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Profit Distribution For For Management 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 4 Other Business None Against Management RANDON SA IMPLEMENTOS E PARTICIPACOES Ticker: RAPT4 Security ID: P7988W103 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Appointed by Preferred None Abstain Shareholder Shareholder 2 Elect William Cordeiro as Fiscal None For Shareholder Council Member and Thiago Costa Jacinto as Alternate Appointed by Preferred Shareholder RELIANCE INDUSTRIES LTD. Ticker: RELIANCE Security ID: Y72596102 Meeting Date: SEP 01, 2016 Meeting Type: Annual Record Date: AUG 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Audited Financial Statements For For Management and Statutory Reports 1b Accept Audited Consolidated Financial For For Management Statements and Statutory Reports 2 Confirm Interim Dividend as Final For For Management Dividend 3 Reelect Nikhil R. Meswani as Director For For Management 4 Reelect Pawan Kumar Kapil as Director For For Management 5 Approve Deloitte Haskins & Sells LLP For Against Management as Auditors and Authorize Board to Fix Their Remuneration 6 Approve Remuneration of Cost Auditors For For Management 7 Authorize Issuance of Redeemable For For Management Non-Convertible Debentures ROLTA INDIA LIMITED Ticker: 500366 Security ID: Y7324A112 Meeting Date: AUG 20, 2016 Meeting Type: Annual Record Date: AUG 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve N. M. Raiji & Co. as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Elect Homai A. Daruwalla as For For Management Independent Director 4 Elect Ramnath Pradeep as Independent For For Management Director 5 Elect Padam Pal Singh Bhandari as For For Management Independent Director 6 Elect K. T. Parnaik as Director For For Management 7 Approve Appointment and Remuneration For For Management of K. T. Parnaik as Joint Managing Director 8 Elect Rajesh Ramachandran as Director For For Management 9 Approve Appointment and Remuneration For For Management of Rajesh Ramachandran as Joint Managing Director 10 Elect Ramakrishna Prabhu as Director For For Management 11 Approve Appointment and Remuneration For For Management of Ramakrishna as Executive Director, Corporate Affairs & CFO 12 Approve Service of Documents to the For For Management Members of the Company SAMSUNG ELECTRONICS CO. LTD. Ticker: A005930 Security ID: Y74718100 Meeting Date: OCT 27, 2016 Meeting Type: Special Record Date: SEP 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement For For Management 2 Elect Lee Jae-yong as Inside Director For For Management SAMSUNG ELECTRONICS CO. LTD. Ticker: A005930 Security ID: Y74718100 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SASOL LTD Ticker: SOL Security ID: 803866102 Meeting Date: NOV 25, 2016 Meeting Type: Annual Record Date: NOV 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and None None Management Statutory Reports for the Year Ended 30 June 2016 2 Approve Nomination, Governance, Social None None Management and Ethics Committee Report 3.1 Re-elect Colin Beggs as Director For For Management 3.2 Re-elect Henk Dijkgraaf as Director For For Management 3.3 Re-elect JJ Njeke as Director For For Management 3.4 Re-elect Bongani Nqwababa as Director For For Management 3.5 Re-elect Peter Robertson as Director For For Management 4.1 Elect Stephen Cornell as Director For For Management 4.2 Elect Manuel Cuambe as Director For For Management 4.3 Re-elect Paul Victor as Director For For Management 5 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company 6.1 Re-elect Colin Beggs as Member of the For For Management Audit Committee 6.2 Re-elect Nomgando Matyumza as Member For For Management of the Audit Committee 6.3 Re-elect Imogen Mkhize as Member of For For Management the Audit Committee 6.4 Re-elect JJ Njeke as Member of the For For Management Audit Committee 6.5 Re-elect Stephen Westwell as Member of For For Management the Audit Committee 7 Approve Remuneration Policy For For Management 8 Approve Long-Term Incentive Plan For For Management 9 Approve Issue of Shares in Connection For For Management with the Long-Term Incentive Share Plan 10 Approve Remuneration of Non-executive For For Management Directors 11 Approve Financial Assistance in Terms For For Management of Sections 44 and 45 of the Act 12 Amend Memorandum of Incorporation Re: For For Management Clause 9.1 13 Amend Memorandum of Incorporation Re: For For Management Clause 22.2 14 Amend Memorandum of Incorporation Re: For For Management Clause 23.1.12 15 Authorise Repurchase of Issued Share For For Management Capital 16 Authorise Repurchase of Issued Share For For Management Capital from a Director and/or a Prescribed Officer of the Company SHANGHAI INDUSTRIAL HOLDINGS LTD Ticker: 363 Security ID: Y7683K107 Meeting Date: NOV 16, 2016 Meeting Type: Special Record Date: NOV 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale and Purchase Agreement For For Management and Related Transactions 2 Elect Yuen Tin Fan, Francis as Director For For Management SHANGHAI INDUSTRIAL HOLDINGS LTD Ticker: 363 Security ID: Y7683K107 Meeting Date: MAY 22, 2017 Meeting Type: Annual Record Date: MAY 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Wang Wei as Director For For Management 3b Elect Xu Bo as Director For For Management 3c Elect Xu Zhan as Director For For Management 3d Elect Leung Pak To, Francis as Director For For Management 3e Authorize Board to Fix Remuneration of For For Management Directors 4 Approve Deloitte Touche Tohmatsu as For For Management Auditor and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares SHANGHAI PHARMACEUTICALS HOLDING CO., LTD. Ticker: 601607 Security ID: Y7685S108 Meeting Date: OCT 20, 2016 Meeting Type: Special Record Date: OCT 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Zhou Jun as Director For For Management 2 Amend Articles of Association For For Management SHANGHAI PHARMACEUTICALS HOLDING CO., LTD. Ticker: 601607 Security ID: Y7685S108 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: JUN 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2016 Report of the Board of For For Management Directors 2 Approve 2016 Report of the Board of For For Management Supervisors 3 Approve 2016 Annual Report For For Management 4 Approve 2016 Final Accounts Report For For Management 5 Approve 2017 Financial Budget For For Management 6 Approve 2016 Profit Distribution Plan For For Management 7 Approve Proposal Regarding Payment of For For Management Auditor's Fees for 2016 8 Approve Auditors For For Management 9 Approve Proposal Regarding External For For Management Guarantees for 2017 10 Approve Amendments to the Commitment For For Management Regarding the Shares Held by Employees and the Employee Share Ownership Committee 11 Approve Issuance of Debt Financing For For Management Products 12 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights SHINHAN FINANCIAL GROUP CO. LTD. Ticker: A055550 Security ID: Y7749X101 Meeting Date: MAR 23, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3.1 Elect Cho Yong-byoung as Inside For For Management Director 3.2 Elect Wi Sung-ho as Non-independent For For Management Non-executive Director 3.3 Elect Park An-soon as Outside Director For For Management 3.4 Elect Park Cheul as Outside Director For For Management 3.5 Elect Lee Sang-kyung as Outside For For Management Director 3.6 Elect Joo Jae-seong as Outside Director For For Management 3.7 Elect Yuki Hirakawa as Outside Director For For Management 3.8 Elect Philippe Avril as Outside For For Management Director 4 Elect Lee Man-woo as Outside Director For For Management to serve as Audit Committee Member 5.1 Elect Lee Sang-kyung as Member of For For Management Audit Committee 5.2 Elect Lee Steven Sung-ryang as Member For For Management of Audit Committee 6 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SHOPRITE HOLDINGS LTD Ticker: SHP Security ID: S76263102 Meeting Date: OCT 31, 2016 Meeting Type: Annual Record Date: OCT 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended June 2016 2 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company and Appoint MC Hamman as the Individual Registered Auditor 3 Re-elect Anna Mokgokong as Director For For Management 4 Re-elect Johannes Basson as Director For For Management 5 Re-elect JJ Fouche as Director For For Management 6 Re-elect Joseph Rock as Director For For Management 7 Re-elect Johannes Basson as For For Management Chairperson of the Audit and Risk Committee 8 Re-elect Jacobus Louw as Member of the For For Management Audit and Risk Committee 9 Re-elect JJ Fouche as Member of the For For Management Audit and Risk Committee 10 Re-elect Joseph Rock as Member of the For For Management Audit and Risk Committee 11 Place Authorised but Unissued Shares For For Management under Control of Directors 12 Authorise Board to Issue Shares for For For Management Cash 13 Authorise Ratification of Approved For For Management Resolutions 14 Approve Remuneration Policy For Against Management 1 Approve Remuneration of Non-executive For For Management Directors 2 Approve Financial Assistance in Terms For For Management of Section 45 of the Companies Act 3 Approve Financial Assistance in Terms For For Management of Section 44 of the Companies Act 4 Authorise Repurchase of Issued Share For For Management Capital 5 Amend Memorandum of Incorporation Re: For For Management Clauses 9.3 to 9.6 6 Amend Memorandum of Incorporation Re: For For Management Clause 15 7 Amend Memorandum of Incorporation Re: For For Management Clauses 1.2.24, 1.2.25 and 48 SIMPLO TECHNOLOGY CO., LTD. Ticker: 6121 Security ID: Y7987E104 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Capital Increase in Subsidiary For For Management 4 Approve Amendments to Articles of For Against Management Association 5 Approve Capital Decrease via Cash For For Management 6.1 Elect Sung Fu-Hsiang with Shareholder For For Management No. 00000008 as Non-independent Director 6.2 Elect a Representative of Bon Shin For For Management International Investment Co. with Shareholder No. 35704, as Non-independent Director 6.3 Elect a Representative of TLC Capital For For Management Co.,LTD. with Shareholder No. 28778, as Non-independent Director 6.4 Elect Chen Tai-Ming with ID No. For Against Management A121552XXX as Independent Director 6.5 Elect Hsueh Pin-Pin with ID No. For Against Management A221369XXX as Independent Director 6.6 Elect Wang Chen-Wei with ID No. For Against Management L101796XXX as Independent Director 6.7 Elect Lin Pi-Jung with ID No. For For Management A123097XXX as Independent Director 7 Approve Release of Restrictions on For For Management Competitive Activities of Newly Appointed Directors SINOTRANS LTD. Ticker: 598 Security ID: Y6145J104 Meeting Date: DEC 15, 2016 Meeting Type: Special Record Date: NOV 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Song Dexing as Director and For For Management Authorize Board to Fix His Remuneration SINOTRANS LTD. Ticker: 598 Security ID: Y6145J104 Meeting Date: MAR 09, 2017 Meeting Type: Special Record Date: FEB 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Li Guanpeng as Director For For Management 1B Elect Wang Lin as Director For For Management 1C Elect Yu Jianmin as Director For For Management 2 Authorize Board to Fix Remuneration of For For Management Directors SINOTRANS LTD. Ticker: 598 Security ID: Y6145J104 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Supervisory For For Management Committee 3 Approve Audited Financial Statements For For Management and Auditors' Report 4 Approve Profit Distribution Proposal For For Management and Final Dividend 5 Authorize Board to Decide on Matters For For Management Relating to the Declaration, Payment and Recommendation of 2017 Interim Dividends 6 Approve Deloitte Touche Tohmatsu For For Management Certified Public Accountants LLP as PRC Auditor and Deloitte Touche Tohmatsu as International Auditor and Authorize Board to Fix Their Remuneration 7 Authorize Board to Fix Remuneration of For For Management Directors and Supervisors 8 Amend Articles of Association For For Management 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 10 Authorize Repurchase of Issued Share For For Management Capital SINOTRANS LTD. Ticker: 598 Security ID: Y6145J104 Meeting Date: MAY 12, 2017 Meeting Type: Special Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Repurchase of Issued Share For For Management Capital SK HYNIX INC. Ticker: A000660 Security ID: Y8085F100 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3 Elect Lee Seok-hui as Inside Director For For Management 4 Elect Park Jeong-ho as Non-independent For For Management Non-executive Director 5.1 Elect Choi Jong-won as Outside Director For For Management 5.2 Elect Shin Chang-hwan as Outside For For Management Director 6.1 Elect Choi Jong-won as Member of Audit For For Management Committee 6.2 Elect Shin Chang-hwan as Member of For For Management Audit Committee 7 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 8 Approve Stock Option Grants For For Management STATE BANK OF INDIA Ticker: SBIN Security ID: Y8155P103 Meeting Date: DEC 20, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares to For For Management Government of India 2 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights STATE BANK OF INDIA Ticker: SBIN Security ID: Y8155P103 Meeting Date: JUN 15, 2017 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Vinod Kumar as Director For Did Not Vote Management 1.2 Elect S. Sundarraman as Director For Did Not Vote Management 1.3 Elect A. Subramanya as Director For Did Not Vote Management 1.4 Elect Amar Pal as Director For Did Not Vote Management 1.5 Elect Sanjiv Malhotra as Director For Did Not Vote Management 1.6 Elect Bhaskar Pramanik as Director For Did Not Vote Management 1.7 Elect M.D. Mallya as Director For Abstain Management 1.8 Elect Pravin Hari Kutumbe as Director For Abstain Management 1.9 Elect Basant Seth as Director For Abstain Management 1.10 Elect Shiv Nandan Sharma as Director For Abstain Management STATE BANK OF INDIA Ticker: SBIN Security ID: Y8155P103 Meeting Date: JUN 27, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports STEEL AUTHORITY OF INDIA LIMITED Ticker: 500113 Security ID: Y8166R114 Meeting Date: SEP 21, 2016 Meeting Type: Annual Record Date: SEP 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Against Management Statutory Reports 2 Reelect Binod Kumar as Director For Against Management 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Elect P.K. Dash as Independent Director For For Management 5 Elect Ashok Gupta as Independent For For Management Director 6 Elect Parmod Bindal as Independent For For Management Director 7 Elect Anshu Vaish as Independent For For Management Director 8 Elect N. Mohapatra as Director For Against Management 9 Elect G. Vishwakarma as Director For Against Management 10 Elect Raman as Director For Against Management 11 Authorize Issuance of Non-Convertible For For Management Debentures/Bonds and Pledging of Assets for Debt 12 Approve Remuneration of Cost Auditors For For Management TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: Y84629107 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Business Operations Report and For For Management Financial Statements 1.2 Approve Profit Distribution For For Management 1.3 Amend Articles of Association For For Management 1.4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 2.1 Elect Mark Liu with Shareholder No. For For Management 10758 as Non-Independent Director 2.2 Elect C.C. Wei with Shareholder No. For For Management 370885 as Non-Independent Director 3 Other Business None Against Management TECH MAHINDRA LTD. Ticker: TECHM Security ID: Y85491127 Meeting Date: AUG 02, 2016 Meeting Type: Annual Record Date: JUL 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Standalone Financial Statements For For Management and Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Dividend For For Management 4 Reelect C. P. Gurnani as Director For For Management 5 Approve Deloitte Haskins & Sells LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 6 Elect Vineet Nayyar as Director For For Management 7 Elect V. S. Parthasarathy as Director For For Management 8 Adopt New Articles of Association For For Management THE FOSCHINI GROUP LTD Ticker: TFG Security ID: S29260155 Meeting Date: SEP 06, 2016 Meeting Type: Annual Record Date: AUG 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 March 2016 2 Reappoint KPMG Inc as Auditors of the For For Management Company and Appoint P Farrand as the Designated Partner 3 Re-elect Sam Abrahams as Director For For Management 4 Re-elect Michael Lewis as Director For For Management 5 Re-elect Fatima Abrahams as Director For For Management 6 Elect Graham Davin as Director For For Management 7 Re-elect Sam Abrahams as Member of the For For Management Audit Committee 8 Elect Tumi Makgabo-Fiskerstrand as For For Management Member of the Audit Committee 9 Re-elect Eddy Oblowitz as Member of For For Management the Audit Committee 10 Re-elect Nomahlubi Simamane as Member For For Management of the Audit Committee 11 Elect David Friedland as Member of the For For Management Audit Committee 12 Approve Remuneration Policy For Against Management 1 Approve Remuneration of Non-executive For For Management Directors 2 Authorise Repurchase of Issued Share For For Management Capital 3 Authorise the Company to Provide For For Management Direct or Indirect Financial Assistance to a Related or Inter-related Company or Corporation 13 Authorise Ratification of Approved For For Management Resolutions TUNG THIH ELECTRONIC CO., LTD. Ticker: 3552 Security ID: Y9001J101 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 4 Amend Procedures for Lending Funds to For For Management Other Parties 5.1 Elect Chen Hsin Chung with Shareholder For For Management No. 1 as Non-independent Director 5.2 Elect Chen Sheng Ju with Shareholder For For Management No. 9 as Non-independent Director 5.3 Elect Chen Shun Jung with Shareholder For For Management No. 3 as Non-independent Director 5.4 Elect Huang Wen Cheng with ID No. For For Management P100261XXX as Non-independent Director 5.5 Elect a Representative of Hsu Hang For For Management Investment Co., Ltd. with Shareholder No. 68 as Non-independent Director 5.6 Elect a Representative of Chuan Hang For For Management Investment Co., Ltd. with Shareholder No. 67 as Non-independent Director 5.7 Elect Tsai Kun Yuan with ID No. For For Management R121811XXX as Independent Director 5.8 Elect Wu Ping Fei with Shareholder No. For For Management 4213 as Independent Director 5.9 Elect Li Ching He with Shareholder No. For For Management 259 as Independent Director 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors 7 Other Business None Against Management TURKCELL ILETISIM HIZMET AS Ticker: TCELL Security ID: M8903B102 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council of Meeting 2 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 3 Accept Board Report For Did Not Vote Management 4 Accept Audit Report For Did Not Vote Management 5 Accept Financial Statements For Did Not Vote Management 6 Approve Discharge of Board For Did Not Vote Management 7 Approve Upper Limit of the Donations For Did Not Vote Management for 2017 and Receive Information on Charitable Donations for 2016 8 Amend Company Articles For Did Not Vote Management 9 Elect Directors For Did Not Vote Management 10 Approve Director Remuneration For Did Not Vote Management 11 Ratify External Auditors For Did Not Vote Management 12 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 13 Approve Dividends For Did Not Vote Management 14 Receive Information on Guarantees, None None Management Pledges and Mortgages Provided to Third Parties 15 Close Meeting None None Management TURKIYE HALK BANKASI A.S. Ticker: HALKB Security ID: M9032A106 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council of Meeting 2 Accept Statutory Reports For Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Allocation of Income For Did Not Vote Management 5 Approve Discharge of Board and Auditors For Did Not Vote Management 6 Elect Board of Directors and Internal For Did Not Vote Management Auditors 7 Approve Remuneration of Directors and For Did Not Vote Management Internal Auditors 8 Ratify External Auditors For Did Not Vote Management 9 Receive Information on Donations Made None None Management in 2016 10 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 11 Close Meeting None None Management TURKIYE IS BANKASI AS Ticker: ISCTR Security ID: M8933F115 Meeting Date: MAR 31, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council of Meeting 2 Accept Statutory Reports For Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Discharge of Board For Did Not Vote Management 5 Approve Allocation of Income For Did Not Vote Management 6 Elect Directors For Did Not Vote Management 7 Approve Director Remuneration For Did Not Vote Management 8 Ratify External Auditors For Did Not Vote Management 9 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 10 Receive Information in Accordance to None None Management Article 1.3.6 of Capital Market Board Corporate Governance Principles 11 Receive Information on Donations Made None None Management in Previous Fiscal Year TURKIYE SISE VE CAM FABRIKALARI AS Ticker: SISE Security ID: M9013U105 Meeting Date: MAR 30, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For Did Not Vote Management Authorize Presiding Council to sign Meeting Minutes 2 Accept Statutory Reports For Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Ratify Director Appointment For Did Not Vote Management 5 Approve Discharge of Board For Did Not Vote Management 6 Elect Directors For Did Not Vote Management 7 Approve Director Remuneration For Did Not Vote Management 8 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 9 Approve Allocation of Income For Did Not Vote Management 10 Increase Authorized Share Capital For Did Not Vote Management 11 Ratify External Auditors For Did Not Vote Management 12 Approve Upper Limit of Donations for For Did Not Vote Management 2017 and Receive Information on Donations Made in 2016 13 Receive Information on the Guarantees, None None Management Pledges, and Mortgages Provided by the Company to Third Parties VALE S.A. Ticker: VALE3 Security ID: 91912E204 Meeting Date: AUG 12, 2016 Meeting Type: Special Record Date: JUL 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Ratify Election of Director and None None Management Alternate 1.2 Amend Article 26 For For Management 1.3 Amend Article 9 For For Management WEICHAI POWER CO., LTD. Ticker: 2338 Security ID: Y9531A109 Meeting Date: OCT 31, 2016 Meeting Type: Special Record Date: SEP 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale and Purchase Agreement For For Management and Related Transactions 2 Approve Provision of General Services For For Management and Labour Services by Weichai Holdings to the Company Including the Relevant Supplemental Agreement and New Caps 3 Approve Supply and or Connection of For For Management Utilities by Weichai Holdings to the Company Including the Relevant Supplemental Agreement and New Caps 4 Approve Purchase of Diesel Engine For For Management Parts and Components and Related Products and Processing Services by the Company from Weichai Holdings Including the Relevant Supplemental Agreement and New Caps 5 Approve Sale of Diesel Engines, Diesel For For Management Engine Parts and Components, Semi-finished Products and Related Products and Provision of Processing Services by the Company to Weichai Holdings Including the Relevant Supplemental Agreement and New Caps 6 Approve Purchase of Diesel Engine For For Management Parts and Components, Diesel Engines and Related Products and Processing and Labour Services by the Company from Weichai Heavy Machinery Including the Relevant Supplemental Agreement and New Caps 7 Approve Application of the Loan and For For Management Grant of the Guarantee by the Company to Weichai Power Hong Kong International Development Co., Limited WEICHAI POWER CO., LTD. Ticker: 2338 Security ID: Y9531A109 Meeting Date: FEB 08, 2017 Meeting Type: Special Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger and Absorption of For For Management Weichai Power Hydraulic Technology Co. , Ltd. 2 Approve Merger and Absorption of For For Management Weichai (Weifang) Medium-duty Diesel Engine Co., Ltd. YUANTA FINANCIAL HOLDING CO LTD. Ticker: 2885 Security ID: Y2169H108 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to Articles of For For Management Association 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets ZHEJIANG EXPRESSWAY CO., LTD. Ticker: 576 Security ID: Y9891F102 Meeting Date: DEC 28, 2016 Meeting Type: Special Record Date: NOV 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Purchase Agreement and For For Management Related Transactions 2 Approve Interim Dividend For For Management 3 Elect He Meiyun as Supervisor For For Management 4 Approve Issuance of H Share For Against Management Convertible Bonds and Related Transactions 5 Amend Articles of Association For For Management ZHEJIANG EXPRESSWAY CO., LTD. Ticker: 576 Security ID: Y9891F102 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Directors For For Management 2 Approve Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Final Dividend For For Management 5 Approve 2016 Final Accounts and 2017 For For Management Financial Budget 6 Elect Wu Qingwang as Supervisor For For Management 7 Approve Deloitte Touche Tohmatsu For For Management Certified Public Accountants Hong Kong as the Hong Kong Auditors and Authorize Board to Fix Their Remuneration 8 Approve Pan China Certified Public For For Management Accountants as the PRC Auditors and Authorize Board to Fix Their Remuneration 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 17, 2017
